 

 

PURCHASE AND ASSUMPTION AGREEMENT

ALL DEPOSITS

AMONG

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF DORAL BANK,

SAN JUAN, PUERTO RICO

FEDERAL DEPOSIT INSURANCE CORPORATION

AND

BANCO POPULAR DE PUERTO RICO

DATED AS OF

February 27, 2015

 

 

 

 

Basic P&A Agreement – 2/26/15 Doral Bank Version 6.4P – PURCHASE AND ASSUMPTION
AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

TABLE OF CONTENTS

 

ARTICLE I. GENERAL

  1   

1.1

Purpose

  1   

1.2

[Reserved]

  1   

1.3

Defined Terms

  2   

ARTICLE II. ASSUMPTION OF LIABILITIES

  11   

2.1

Liabilities Assumed by Assuming Institution

  11   

2.2

Interest on Deposit Liabilities

  12   

2.3

Unclaimed Deposits

  13   

2.4

Employee Plans

  13   

ARTICLE III. PURCHASE OF ASSETS

  13   

3.1

Assets Purchased by the Assuming Institution

  13   

3.2

Asset Purchase Price

  14   

3.3

Manner of Conveyance; Limited Warranty; Nonrecourse; Etc.

  16   

3.4

Puts of Assets to the Receiver

  16   

3.5

Assets Not Purchased by Assuming Institution

  18   

3.6

Retention or Repurchase of Assets Essential to Receiver

  20   

3.7

Receiver’s Offer to Sell Withheld Loans

  21   

ARTICLE IV. ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS

  21   

4.1

Continuation of Banking Business

  21   

4.2

Credit Card Business

  22   

4.3

Safe Deposit Business

  22   

4.4

Safekeeping Business

  22   

4.5

Trust Business

  23   

4.6

Bank Premises

  23   

4.7

Agreement with Respect to Leased Data Management Equipment

  28   

4.8

Certain Existing Agreements

  29   

4.9

Informational Tax Reporting

  29   

4.10

Insurance

  30   

4.11

Office Space for Receiver and Corporation; Certain Payments

  30   

4.12

Continuation of Group Health Plan Coverage for Former Employees of the Failed
Bank

  31   

4.13

Interim Asset Servicing

  32   

ARTICLE V. DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK

  32   

5.1

Payment of Checks, Drafts, Orders and Deposits

  32   

5.2

Certain Agreements Related to Deposits

  32   

5.3

Notice to Depositors

  33   

ARTICLE VI. RECORDS

  33   

ARTICLE VI         Transfer of Records

  33   

6.2

[Reserved]

  33   

6.3

Preservation of Records

  34   

6.3(c)

Access to Records; Copies

  34   

ARTICLE VIII. BID; INITIAL PAYMENT

  35   

ARTICLE VIII. ADJUSTMENTS

  35   

8.1

Pro Forma Statement

  35   

8.2

Correction of Errors and Omissions; Other Liabilities

  35   

8.3

Payments

  36   

8.4

Interest

  36   

8.5

Subsequent Adjustments

  36   

ARTICLE IX. CONTINUING COOPERATION

  36   

9.1

General Matters

  36   

9.2

Additional Title Documents

  36   

9.3

Claims and Suits

  37   

9.4

Payment of Deposits

  37   

9.5

Withheld Payments

  37   

9.6

Proceedings with Respect to Certain Assets and Liabilities

  38   

9.7

Information

  38   

9.8

Tax Ruling

  38   

ARTICLE X. CONDITION PRECEDENT

  39   

ARTICLE XI. REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION

  39   

11.1

Corporate Existence and Authority

  39   

11.2

Third Party Consent

  39   

11.3

Execution and Enforceability

  39   

11.4

Compliance with Law

  39   

11.5

Insured or Guaranteed Loans

  40   

11.6

Representations Remain True

  40   

11.7

No Reliance; Independent Advice

  40   

ARTICLE XII INDEMNIFICATION

  40   

12.1

Indemnification of Indemnitees

  40   

12.2

Conditions Precedent to Indemnification

  44   

12.3

No Additional Warranty

  44   

12.4

Indemnification of Receiver and Corporation

  45   

12.5

Obligations Supplemental

  45   

12.6

Criminal Claims

  45   

12.7

Limited Guaranty of the Corporation

  45   

12.8

Subrogation

  46   

ARTICLE XIII. MISCELLANEOUS

  46   

13.1

Expenses

  46   

13.2

Waiver of Jury Trial

  46   

13.3

Consent; Determination or Discretion

  47   

13.4

Rights Cumulative

  47   

13.5

References

  47   

 

 

Basic P&A Agreement – 2/26/15 i Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

  13.6   

Notice

     47      13.7   

Entire Agreement

     48      13.8   

Counterparts

     48      13.9   

Governing Law

     48      13.11   

Modification

     49      13.12   

Manner of Payment

     49   

  13.13   

Waiver

     49      13.14   

Severability

     50      13.15   

Term of Agreement

     50      13.16   

Survival of Covenants, Etc.

     50      13.17   

Right of Receiver or Corporation to Audit

     50   

 

 

SCHEDULES

 

               Page  

Excluded Deposit Liability Accounts

   Schedule 2.1(a)         52   

Acquired Subsidiaries

   Schedule 3.1(h)         58   

Acquired Assets in Optional Loan Pools

   Schedule 3.1(n)         59   

Other Real Estate

   Schedule 3.1(o)         60   

Purchase Price of Acquired Assets

   Schedule 3.2         61   

Excluded Securities

   Schedule 3.5(l)         63   

Bank Premises in Underserved Areas

   Schedule 4.1(b)         64   

Data Retention Catalog

   Schedule 6.3         65   

Accounts Excluded from Calculation of Deposit Franchise Bid Premium

   Schedule 7         67   

EXHIBITS

 

                 Page  

Final Legal Notice

     Exhibit 2.3A            183   

Affidavit of Mailing

     Exhibit 2.3B            185   

Valuation of Certain Qualified Financial Contracts

     Exhibit 3.2(c)            186   

Interim Asset Servicing Arrangement

     Exhibit 4.13            188   

 

Basic P&A Agreement – 2/26/15   ii   Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT     San Juan, PR



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

ALL DEPOSITS

THIS AGREEMENT, made and entered into as of the 27th day of February, 2015, by
and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of DORAL BANK, SAN
JUAN, PUERTO RICO (the “Receiver”), BANCO POPULAR DE PUERTO RICO, organized
under the laws of the Commonwealth of Puerto Rico, and having its principal
place of business in HATO REY, PUERTO RICO (the “Assuming Institution”), and the
FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws of the United
States of America and having its principal office in Washington, D.C., acting in
its corporate capacity (the “Corporation”).

R E C I T A L S

A. On the Bank Closing Date, the Chartering Authority closed DORAL BANK (the
“Failed Bank”) pursuant to applicable law and the Corporation was appointed
Receiver thereof.

B. The Assuming Institution desires to purchase certain assets and assume
certain deposits and other liabilities of the Failed Bank on the terms and
conditions set forth in this Agreement.

C. Pursuant to 12 U.S.C. § 1823(c)(2)(A), the Corporation may provide assistance
to the Assuming Institution to facilitate the transactions contemplated by this
Agreement, which assistance may include indemnification pursuant to Article XII.

D. The Board of Directors of the Corporation (the “Board”) has determined to
provide assistance to the Assuming Institution on the terms and subject to the
conditions set forth in this Agreement.

E. The Board has determined pursuant to 12 U.S.C. § 1823(c)(4)(A) that such
assistance is necessary to meet the obligation of the Corporation to provide
insurance coverage for the insured deposits in the Failed Bank and is the least
costly to the deposit insurance fund of all possible methods for meeting such
obligation.

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

A G R E E M E N T

ARTICLE I. GENERAL.

1.1. Purpose. The purpose of this Agreement is to set forth requirements
regarding, among other things, the terms and conditions on which the Assuming
Institution purchases certain assets and assumes certain liabilities of the
Failed Bank.

1.2. [Reserved.]

 

Basic P&A Agreement – 2/26/15 Doral Bank Version 6.4P – PURCHASE AND ASSUMPTION
AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

1.3. Defined Terms. Capitalized terms used in this Agreement shall have the
meanings set forth or referenced in this Section 1.3. As used herein, words
imparting the singular include the plural and vice versa.

“Accounting Records” means the general ledger and subsidiary ledgers and
supporting schedules which support the general ledger balances.

“Acquired Assets” means all assets of the Failed Bank purchased pursuant to this
Agreement. Assets owned by Subsidiaries of the Failed Bank are not “Acquired
Assets” within the meaning of this definition by virtue of being owned by such
Subsidiaries.

“Acquired Subsidiary” or “Acquired Subsidiaries” means one or more, as
applicable, Subsidiaries of the Failed Bank acquired pursuant to Section 3.1.

“Affiliate” of any Person means any director, officer, or employee of that
Person and any other Person (i) who is directly or indirectly controlling, or
controlled by, or under direct or indirect common control with, such Person, or
(ii) who is an affiliate of such Person as the term “affiliate” is defined in §
2(k) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841.

“Agreement” means this Purchase and Assumption Agreement by and among the
Assuming Institution, the Corporation and the Receiver, as amended or otherwise
modified from time to time.

“Assumed Deposits” means Deposits.

“Assuming Institution” has the meaning set forth in the introduction to this
Agreement.

“Bank Closing Date” means the close of business of the Failed Bank on the date
on which the Chartering Authority closed such institution.

“Bank Premises” means the banking buildings, drive-in banking facilities, teller
facilities (staffed or automated), storage and service facilities, structures
connecting remote facilities to banking houses, land on which the foregoing are
located and unimproved land, together with any adjacent parking, that are owned
or leased by the Failed Bank and that have formerly been utilized, are currently
utilized, or as of the Bank Closing Date, are intended to be utilized in the
future by the Failed Bank as shown on the Failed Bank Records.

“Bank Premises Surrender Date” means, with respect to each specific Bank
Premises, the date selected by the Assuming Institution to surrender such Bank
Premises to the Receiver, which date shall be no later than the first day after
the Receiver is satisfied that all of the conditions for surrender of such Bank
Premises set forth in this Agreement have been met; provided that, unless
otherwise provided in this Agreement, such date shall not be more than 150 days
after the Bank Closing Date.

“Bid Amount” has the meaning set forth in Article VII.

“Bid Form” means Exhibit “A” to the bid instructions provided to the Assuming
Institution.

 

Basic P&A Agreement – 2/26/15 2 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

“Bid Valuation Date” means 12/31/14.

“Board” has the meaning set forth in Recital D.

“Book Value” means, with respect to any Acquired Asset and any Liability
Assumed, the dollar amount thereof stated on the Failed Bank Records. The Book
Value of any item shall be determined as of the Bank Closing Date after
adjustments made by the Receiver for differences in accounts, suspense items,
unposted debits and credits and other similar adjustments or corrections and for
setoffs, whether voluntary or involuntary. The Book Value of an Acquired
Subsidiary shall be determined from the investment in subsidiary and related
accounts on the “bank only” (unconsolidated) balance sheet of the Failed Bank
based on the Equity Method of Accounting. Without limiting the generality of the
foregoing, (i) the Book Value of a Liability Assumed shall include all accrued
and unpaid interest thereon as of the Bank Closing Date, and (ii) the Book Value
of a Loan shall reflect adjustments for earned interest, or unearned interest
(as it relates to the “rule of 78s” or add-on-interest loans, as applicable), if
any, as of the Bank Closing Date, adjustments for the portion of earned or
unearned loan-related credit life and/or disability insurance premiums, if any,
attributable to the Failed Bank as of the Bank Closing Date, and adjustments for
Failed Bank Advances, if any, in each case as determined for financial reporting
purposes. The Book Value of an Acquired Asset shall not include any adjustment
for loan premiums, discounts or any related deferred income, fees or expenses,
or general or specific reserves on the Failed Bank Records.

“Business Day” means a day other than a Saturday, Sunday, Federal legal holiday
or legal holiday under the laws of the State where the Failed Bank is located,
or a day on which the principal office of the Corporation is closed.

“Chartering Authority” means (i) with respect to a national bank, a Federal
savings association or savings bank, the Office of the Comptroller of the
Currency, (ii) with respect to a bank or savings institution chartered by a
State, the agency of such State charged with primary responsibility for
regulating and/or closing banks or savings institutions, as the case may be,
(iii) the Corporation in accordance with 12 U.S.C. § 1821(c)(4), with regard to
self-appointment, or (iv) the appropriate Federal banking agency in accordance
with 12 U.S.C. § 1821(c)(9).

“Commitment” means the unfunded portion of a line of credit or other commitment
reflected on the Failed Bank Records to make an extension of credit (or
additional advances with respect to a Loan) that was legally binding on the
Failed Bank as of the Bank Closing Date, other than extensions of credit
pursuant to the credit card business and overdraft protection plans of the
Failed Bank, if any.

“Corporation” has the meaning set forth in the introduction to this Agreement.

“Counterclaim” has the meaning set forth in Section 12.1(b).

“Credit Documents” means the agreements, instruments, certificates or other
documents at any time evidencing or otherwise relating to, governing or executed
in connection with or as security for, a Loan, including without limitation
notes, bonds, loan agreements, letter of credit applications, lease financing
contracts, banker’s acceptances, drafts, interest protection agreements,
currency exchange agreements, repurchase agreements, reverse repurchase
agreements, guarantees, deeds of trust, mortgages, assignments, security
agreements, pledges,

 

Basic P&A Agreement – 2/26/15 3 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

subordination or priority agreements, lien priority agreements, undertakings,
security instruments, certificates, documents, legal opinions, participation
agreements and intercreditor agreements, and all amendments, modifications,
renewals, extensions, rearrangements, and substitutions with respect to any of
the foregoing.

“Credit File” means all Credit Documents and all other credit, collateral or
insurance documents in the possession or custody of the Assuming Institution, or
any of its Subsidiaries or Affiliates, relating to an Acquired Asset or a Loan
included in a Put Notice, or copies of any such documents.

“Deposit” means a deposit as defined in 12 U.S.C. § 1813(l), including without
limitation, outstanding cashier’s checks and other official checks and all
uncollected items included in the depositors’ balances and credited on the
Failed Bank Records; provided that the term “Deposit” shall not include all or
any portion of those deposit balances which, in the discretion of the Receiver
or the Corporation, (i) may be required to satisfy it for any liquidated or
contingent liability of any depositor arising from an unauthorized or unlawful
transaction, or (ii) may be needed to provide payment of any liability of any
depositor to the Failed Bank or the Receiver, including the liability of any
depositor as a director or officer of the Failed Bank, whether or not the amount
of the liability is or can be determined as of the Bank Closing Date.

“Deposit Secured Loan” means a loan in which the only collateral securing the
loan is Assumed Deposits or deposits at other insured depository institutions.

“Electronically Stored Information” means any system backup tapes, any
electronic mail (whether on an exchange or other similar system), any data on
personal computers and any data on server hard drives.

“Eligible Individuals” has the meaning set forth in Section 4.12.

“Eligible Overdraft” means an overdraft that (1) was in existence on the Bank
Closing Date with (2) a balance of greater than $500, and (3) was not made
pursuant to an overdraft protection plan or similar extension of credit.

“Equity Method of Accounting” means the carrying value of a bank’s investment in
a subsidiary is originally recorded at cost but is adjusted periodically to
record as income the bank’s proportionate share of the subsidiary’s earnings or
losses and decreased by the amount of cash dividends or similar distributions
received from the subsidiary. Acquired Subsidiaries with negative equity will be
restated to $1 pursuant to the Equity Method of Accounting.

“ERISA” has the meaning set forth in Section 4.12.

“Failed Bank” has the meaning set forth in Recital A.

“Failed Bank Advances” means the total sums paid by the Failed Bank to
(i) protect its lien position, (ii) pay ad valorem taxes and hazard insurance
and (iii) pay premiums for credit life insurance, accident and health insurance
and vendor’s single interest insurance.

“Failed Bank Assessment Area” means the most recent Community Reinvestment Act
(“CRA”) assessment area of the Failed Bank reflected in the Information Package.

 

Basic P&A Agreement – 2/26/15 4 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

“Failed Bank Records” means records as defined in 12 C.F.R. § 360.11(a)(3).

“Fair Market Value” means:

(a) “Market Value” as defined in the regulation prescribing the standards for
real estate appraisals used in federally related transactions, 12 C.F.R. §
323.2(g), and accordingly shall mean the most probable price which a property
should bring in a competitive and open market under all conditions requisite to
a fair sale, the buyer and seller each acting prudently and knowledgeably, and
assuming the price is not affected by undue stimulus. Implicit in this
definition are the assumed consummation of a sale as of a specified date and the
passing of title from seller to buyer under conditions whereby:

(i) Buyer and seller are typically motivated;

(ii) Both parties are well informed or well advised, and acting in what they
consider their own best interests;

(iii) A reasonable time is allowed for exposure in the open market;

(iv) Payment is made in terms of cash in U.S. dollars or in terms of financial
arrangements comparable thereto; and

(v) The price represents the normal consideration for the property sold
unaffected by special or creative financing or sales concessions granted by
anyone associated with the sale;

as determined as of the Bank Closing Date by an appraiser chosen by the
Receiver; any costs and fees associated with such determination shall be paid by
the Receiver, and

with respect to Bank Premises (to the extent, if any, that Bank Premises are
purchased utilizing this valuation method), shall be determined not later than
sixty (60) days after the Bank Closing Date by an appraiser selected by the
Receiver within seven (7) days after the Bank Closing Date, and with respect to
Specialty Assets, shall be determined by an appraiser selected by the Receiver
within seven (7) days after the Bank Closing Date; or

(b) with respect to property other than Bank Premises and Specialty Assets
purchased utilizing this valuation method, the price therefor as established by
the Receiver, as determined in accordance with clause (a) above.

“FDIC Office Space” has the meaning set forth in Section 4.11.

“Final Legal Notice” has the meaning set forth in Section 2.3(a).

“Fixtures” means those leasehold improvements, additions, alterations and
installations constituting all or a part of Bank Premises (including without
limitation automated teller machines that are affixed to a Bank Premises and may
be not removed without causing structural damage to such Bank Premises) and
which were acquired, added, built, installed or purchased at the expense of the
Failed Bank, regardless of the holder of legal title thereto as of the Bank
Closing Date.

 

Basic P&A Agreement – 2/26/15 5 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

“Furniture and Equipment” means the furniture and equipment (other than Safe
Deposit Boxes, Personal Computers, Owned Data Management Equipment, Specialty
Assets and motor vehicles), leased or owned by the Failed Bank and reflected on
the Failed Bank Records as of the Bank Closing Date and located on or at Bank
Premises, including without limitation automated teller machines (to the extent
they are not Fixtures), carpeting, furniture, office machinery, shelving, office
supplies, telephone, surveillance and security systems, ancillary equipment and
artwork. Furniture and equipment located at a storage facility not adjacent to a
Bank Premises are excluded from this definition.

“GNMA” means Government National Mortgage Association.

“GSE” means a government sponsored enterprise.

“Indemnitees” means,

(a) except as provided in Section 12.1(b)(xi), (i) the Assuming Institution,
(ii) the Subsidiaries and Affiliates of the Assuming Institution other than any
Subsidiaries or Affiliates of the Failed Bank that are or become Subsidiaries or
Affiliates of the Assuming Institution and (iii) the directors, officers,
employees and agents of the Assuming Institution and its Subsidiaries and
Affiliates who are not also present or former directors, officers, employees or
agents of the Failed Bank or of any Subsidiary or Affiliate of the Failed Bank;

(b) specifically (i) BANCO POPULAR NORTH AMERICA, but only with respect to
Failed Bank assets purchased or liabilities assumed by the Assuming Institution
hereunder and subsequently transferred to BANCO POPULAR NORTH AMERICA pursuant
to the Alliance Agreement dated February 18, 2015 attached to the winning Bid
Form and only to the extent the Assuming Institution would be an Indemnitee had
it retained the asset or liability; (ii) FIRSTBANK PUERTO RICO, but only with
respect to Failed Bank assets purchased or liabilities assumed by the Assuming
Institution hereunder and subsequently transferred to FIRSTBANK PUERTO RICO
pursuant to the Alliance Agreement dated February 18, 2015 attached to the
winning Bid Form and only to the extent the Assuming Institution would be an
Indemnitee had it retained the asset or liability; (iii) AM PR LLC, but only
with respect to Failed Bank assets purchased or liabilities assumed by the
Assuming Institution hereunder and subsequently transferred to AM PR LLC
pursuant to the Alliance Agreement dated February 18, 2015 attached to the
winning Bid Form and only to the extent the Assuming Institution would be an
Indemnitee had it retained the asset or liability; (iv) CENTENNIAL BANK, but
only with respect to Failed Bank assets purchased or liabilities assumed by the
Assuming Institution hereunder and subsequently transferred to CENTENNIAL BANK
pursuant to the Alliance Agreement dated February 13, 2015 attached to the
winning Bid Form and only to the extent the Assuming Institution would be an
Indemnitee had it retained the asset or liability.

“Information Package” means the most recent compilation of financial and other
data with respect to the Failed Bank, including any amendments or supplements
thereto, provided to the Assuming Institution by the Corporation on the web site
used by the Corporation to market the Failed Bank to potential acquirers.

“Initial Payment” means the payment made pursuant to Article VII (based on the
best information available as of the Bank Closing Date), the amount of which
shall be either (i) if the

 

Basic P&A Agreement – 2/26/15 6 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

Bid Amount is positive, the aggregate Book Value of the Liabilities Assumed
minus the sum of the aggregate purchase price of the Acquired Assets (including
any Bank Premises, Other Real Estate, Other Real Estate Subsidiaries, and
Optional Loan Pools purchased via the Bid Form) as determined pursuant to
Section 3.2 and the positive Bid Amount, or (ii) if the Bid Amount is negative,
the sum of the aggregate Book Value of the Liabilities Assumed and the negative
Bid Amount minus the aggregate purchase price of the Acquired Assets (including
any Bank Premises, Other Real Estate, Other Real Estate Subsidiaries, and
Optional Loan Pools purchased via the Bid Form). The Initial Payment shall be
payable by the Corporation to the Assuming Institution if (i) the Liabilities
Assumed are greater than the sum of the positive Bid Amount and the aggregate
purchase price of the Acquired Assets, or if (ii) the sum of the Liabilities
Assumed and the negative Bid Amount are greater than the aggregate purchase
price of the Acquired Assets. The Initial Payment shall be payable by the
Assuming Institution to the Corporation if (i) the Liabilities Assumed are less
than the sum of the positive Bid Amount and the aggregate purchase price of the
Acquired Assets, or if (ii) the sum of the Liabilities Assumed and the negative
Bid Amount is less than the aggregate purchase price of the Acquired Assets.
Such Initial Payment shall be subject to adjustment as provided in Article VIII.

“Leased Data Management Equipment” means any equipment, computer hardware,
computer software (and the lease or licensing agreements related thereto),
computer networking equipment, printers, fax machines, copiers, document
scanners, data tape systems, data tapes, DVDs, CDs, flash drives,
telecommunications and check processing equipment and any other electronic
storage media leased by the Failed Bank at Bank Closing Date which is, was, or
could have been used by the Failed Bank in connection with data management
activities.

“Liabilities Assumed” has the meaning provided in Section 2.1.

“Lien” means any mortgage, lien, pledge, charge, assignment for security
purposes, security interest or encumbrance of any kind with respect to an
Acquired Asset, including any conditional sale agreement or capital lease or
other title retention agreement relating to such Acquired Asset.

“Loan” or “Loans” means, individually or collectively, all of the following owed
to or held by the Failed Bank as of the Bank Closing Date:

(a) loans (including loans which have been charged off the Failed Bank Records
in whole or in part prior to and including the Bid Valuation Date),
participation agreements, interests in participations, overdrafts of customers
(including but not limited to overdrafts made pursuant to an overdraft
protection plan or similar extensions of credit in connection with a deposit
account), revolving commercial lines of credit, home equity lines of credit,
Commitments, United States and/or State-guaranteed student loans and lease
financing contracts;

(b) all Liens, rights (including rights of set-off), remedies, powers,
privileges, demands, claims, priorities, equities and benefits owned or held by,
or accruing or to accrue to or for the benefit of, the holder of the obligations
or instruments referred to in clause (a) above, including but not limited to
those arising under or based upon Credit Documents, casualty insurance policies
and binders, standby letters of credit, mortgagee title insurance policies and
binders, payment bonds and performance bonds at any time and from time to time
existing with respect to any of the obligations or instruments referred to in
clause (a) above; and

(c) all amendments, modifications, renewals, extensions, refinancings and
refundings of or for any of the foregoing.

 

Basic P&A Agreement – 2/26/15 7 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

“New Loan” means a Loan made by the Failed Bank after the Bid Valuation Date
that is not a continuation, amendment, modification, renewal, extension,
refinancing, restructuring or refunding of or for any then-existing Loan.

“Obligor” means each Person liable for the full or partial payment or
performance of any Loan, whether such Person is obligated directly, indirectly,
primarily, secondarily, jointly or severally.

“Optional Loan Pool” means a grouping of various assets owned by the Failed Bank
and offered to the Assuming Institution, as referenced in the Bid Form and
described in the Information Package. Any continuation, amendment, modification,
renewal, extension, refinancing, restructuring or refunding of or for any asset
that was part of an Optional Loan Pool will remain part of that Optional Loan
Pool. No asset may be moved between Optional Loan Pools. An asset that had been
collateral securing a Loan that is part of an Optional Loan Pool remains part of
that Optional Loan Pool. Any name of, or designation for, any Optional Loan Pool
is for convenient reference and may not reflect the quality or nature of the
assets that are part of that Optional Loan Pool.

“Other Real Estate” means all interests in real estate (other than Bank Premises
and Fixtures), including but not limited to mineral estates, leasehold rights,
condominium and cooperative interests, easements, air rights, water rights, and
development rights that are owned by the Failed Bank as of Bid Valuation Date.

“Other Real Estate Subsidiaries” means those Subsidiaries listed on the Bid
Form, if any.

“Owned Data Management Equipment” means any equipment, computer hardware,
computer software, computer networking equipment, printers, fax machines,
copiers, document scanners, data tape systems, data tapes, DVDs, CDs, flash
drives, telecommunications and check processing equipment and any other
electronic storage media owned by the Failed Bank at Bank Closing Date which is,
was, or could have been used by the Failed Bank in connection with data
management activities.

“Payment Date” means the first Business Day after the Bank Closing Date.

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, limited liability partnership,
joint-stock company, trust, unincorporated organization, or government or any
agency or political subdivision thereof, excluding the Corporation.

“Personal Computer(s)” means computers based on a microprocessor generally
designed to be used by one person at a time and which usually store
informational data on that computer’s internal hard drive or attached
peripheral, and associated peripherals (such as keyboard, mouse, etc.). A
personal computer can be found in various configurations such as laptops, net
books, and desktops.

 

Basic P&A Agreement – 2/26/15 8 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

“Primary Indemnitor” means any Person (other than the Assuming Institution or
any of its Affiliates) who is obligated to indemnify or insure, or otherwise
make payments (including payments on account of claims made against) to or on
behalf of any Person in connection with the claims covered under Article XII,
including without limitation any insurer issuing any directors and officers
liability policy or any Person issuing a financial institution bond or banker’s
blanket bond.

“Pro Forma” means a balance sheet that reflects a reasonably accurate financial
statement of the Failed Bank through the Bank Closing Date and serves as a basis
for the opening entries of both the Assuming Institution and the Receiver.

“Proprietary Software” means computer software developed for and owned by the
Failed Bank for its own purpose and use.

“Put Date” has the meaning set forth in Section 3.4(d).

“Put Notice” has the meaning set forth in Section 3.4(c).

“Qualified Beneficiaries” has the meaning set forth in Section 4.12.

“Qualified Financial Contract” means a qualified financial contract as defined
in 12 U.S.C. § 1821(e)(8)(D).

“Receiver” has the meaning set forth in the introduction to this Agreement.

“Related Liability” with respect to any Acquired Asset means any liability
existing and reflected on the Failed Bank Records as of the Bank Closing Date
for (i) indebtedness secured by mortgages, deeds of trust, chattel mortgages,
security interests or other liens on or affecting such Acquired Asset, (ii) ad
valorem taxes applicable to such Acquired Asset and (iii) any other obligation
determined by the Receiver to be directly related to such Acquired Asset.

“Related Liability Amount” with respect to any Related Liability on the books of
the Assuming Institution, means the amount of such Related Liability as stated
on the Failed Bank Records of the Assuming Institution (as maintained in
accordance with generally accepted accounting principles) as of the date as of
which the Related Liability Amount is being determined. With respect to a
liability that relates to more than one Acquired Asset, the amount of such
Related Liability shall be allocated among such Acquired Assets for the purpose
of determining the Related Liability Amount with respect to any one of such
Acquired Assets.

Such allocation shall be made by specific allocation, where determinable, and
otherwise shall be pro rata based upon the dollar amount of such Acquired Assets
stated on the Failed Bank Records of the entity that owns such Acquired Asset.

“Repurchase Price” means, an amount equal to the sum of (i) the purchase price
of the Acquired Asset as determined pursuant to Section 3.2 and either
(ii) minus the pro rata Acquired Asset discount or plus the pro rata Acquired
Asset premium, if any, (ii) adjusted (A) for any

 

Basic P&A Agreement – 2/26/15 9 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

advances and interest on such Acquired Asset after the Bank Closing Date and
(B) minus the total amount received by the Assuming Institution for such
Acquired Asset after the Bank Closing Date, regardless of how applied (iii) plus
total disbursements of principal made by the Receiver not otherwise included in
the Book Value. For (x) New Loans, Deposit Secured Loans and Eligible Overdrafts
put back to the Receiver pursuant to Section 3.4 or (y) Acquired Assets sold
pursuant to Section 3.7 and repurchased by the Receiver pursuant to Section 3.6,
the Repurchase Price shall not take into account the pro rata Acquired Asset
discount or premium, if any. The Repurchase Price for Eligible Overdrafts shall
include adjustments for credits or deposits received after the Bank Closing Date
and prior to the date of put back.

“Safe Deposit Boxes” means the safe deposit boxes of the Failed Bank, if any,
including the removable safe deposit boxes and safe deposit stacks in the Failed
Bank’s vault(s), all rights and benefits under rental agreements with respect to
such safe deposit boxes, and all keys and combinations thereto.

“Settlement Date” means the first Business Day immediately prior to the day
which is three hundred sixty-five (365) days after the Bank Closing Date, or
such other date prior thereto as may be agreed upon by the Receiver and the
Assuming Institution. The Receiver, in its discretion, may extend the Settlement
Date.

“Settlement Interest Rate” means, for the first calendar quarter or portion
thereof during which interest accrues, the rate determined by the Receiver to be
equal to the investment rate on twenty-six (26)-week United States Treasury
Bills as published on the Bank Closing Date by the United States Treasury on the
TreasuryDirect.gov website; provided, that if no such Investment Rate is
published the week of the Bank Closing Date, the investment rate for such
Treasury Bills most recently published by the United States Treasury on
TreasuryDirect.gov prior to the Bank Closing Date shall be used. Thereafter, the
rate shall be adjusted to the rate determined by the Receiver to be equal to the
Investment Rate on such Treasury Bills in effect as of the first day of each
succeeding calendar quarter during which interest accrues as published by the
United States Treasury on the TreasuryDirect.gov website.

“Specialty Assets” means assets that have a greater value than more traditional
furniture and equipment owned by the Failed Bank and reflected on the Failed
Bank Records as of the Bank Closing Date and located on or at Bank Premises,
including without limitation fine art and high end decorative art; classic and
antique motor vehicles; rare books; rare coins; airplanes; boats; jewelry;
collectible firearms; cultural artifacts; sculptures; Proprietary Software; and
any other items that typically cannot be appraised by a Furniture and Equipment
appraiser. Specialty Assets does not include any repossessed collateral.

“Subsequently Occupied Space” has the meaning set forth in Section 4.6(f).

“Subsidiary” has the meaning set forth in § 3(w)(4) of the Federal Deposit
Insurance Act, 12 U.S.C. § 1813(w)(4), as amended.

“Underserved Area” means a census track designated as an underserved
middle-income nonmetropolitan track on the most recent List of Middle-Income
Non-Metropolitan Distressed or Underserved Geographies as published by the
Federal Financial Institutions Examination Council (“FFIEC”) on the FFIEC
website. A list of Bank Premises, if any, located in an Underserved Market is
attached as Schedule 4.1(b).

 

Basic P&A Agreement – 2/26/15 10 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

ARTICLE II. ASSUMPTION OF LIABILITIES.

2.1. Liabilities Assumed by Assuming Institution. The Assuming Institution
expressly assumes at Book Value (subject to adjustment pursuant to Article VIII)
and agrees to pay, perform and discharge, all of the following liabilities of
the Failed Bank as of the Bank Closing Date, except as otherwise provided in
this Agreement (such liabilities referred to as “Liabilities Assumed”):

(a) Assumed Deposits, except those Deposits specifically listed on Schedule
2.1(a); provided, that as to any Deposits of public money which are Assumed
Deposits, the Assuming Institution agrees to properly secure such Deposits with
such Acquired Assets as appropriate which, prior to the Bank Closing Date, were
pledged as security by the Failed Bank, or with assets of the Assuming
Institution, if such securing Acquired Assets, if any, are insufficient to
properly secure such Deposits;

(b) liabilities for indebtedness incurred by the Failed Bank, reflected on the
Accounting Records of the Failed Bank on the Bank Closing Date, and secured by
any perfected Lien on or affecting any Acquired Asset; provided, that the amount
of any liability assumed pursuant to this Section 2.1(b) (x) shall be limited to
the market value (as determined by the Receiver) of the Acquired Assets securing
such liability and (y) is not subject to adjustment pursuant to Article VIII;

(c) all borrowings from, and obligations and indebtedness to Federal Reserve
Banks and Federal Home Loan Banks, if any, whether currently owed, or
conditional or not yet matured, including but not limited to, if applicable,
(i) advances, including principal, interest, and any prepayment fees, costs and
expenses; (ii) letters of credit, including any reimbursement obligations;
(iii) acquired member assets programs, including representations, warranties,
credit enhancement obligations and servicing obligations; (iv) affordable
housing programs, including retention agreements and other contracts and
monitoring obligations; (v) swaps and other derivatives; and (vi) safekeeping
and custody agreements, provided, that the assumption of any liability pursuant
to this Section 2.1(c) shall be limited to the market value of the assets
securing such liability as determined by the Receiver; and overdrafts, debit
balances, service charges, reclamations and adjustments to accounts with the
Federal Reserve Banks as reflected on the books and records of any such Federal
Reserve Bank within ninety (90) days after the Bank Closing Date, if any;

(d) ad valorem taxes (prorated through the Bank Closing Date or with respect to
Bank Premises prorated through the date the Receiver receives the purchase price
for such Bank Premises from the Assuming Institution), whether or not reflected
on the Failed Bank Records, applicable to any Acquired Asset; provided, that the
assumption of any ad valorem taxes pursuant to this Section 2.1(d) shall be
limited to an amount equal to the market value of the Acquired Asset to which
such taxes apply as determined by the Receiver;

(e) liabilities, if any, for federal funds purchased, repurchase agreements and
overdrafts in accounts maintained with other depository institutions (including
any accrued and

 

Basic P&A Agreement – 2/26/15 11 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

unpaid interest thereon computed to and including the Bank Closing Date);
provided, that the assumption of any liability pursuant to this Section 2.1(e)
shall be limited to the market value of the Acquired Assets securing such
liability as determined by the Receiver;

(f) United States Treasury tax and loan note option accounts, if any;

(g) liabilities for any acceptance or commercial letter of credit provided, that
the assumption of any liability pursuant to this Section 2.1(g) shall be limited
to the market value of the Acquired Assets securing such liability as determined
by the Receiver;

(h) liabilities for any “standby letters of credit” as defined in 12 C.F.R. §
337.2(a) issued by the Failed Bank in connection with an Acquired Asset, but
excluding any other standby letters of credit;

(i) duties and obligations assumed pursuant to this Agreement including without
limitation those relating to the Failed Bank Records, credit card business,
debit card business, stored value and gift card business, overdraft protection
plans, safe deposit business, safekeeping business and trust business, if any;

(j) liabilities, if any, for Commitments with respect to Loans that are
purchased pursuant to this Agreement;

(k) liabilities, if any, for amounts owed to any Acquired Subsidiary;

(l) liabilities, if any, with respect to Qualified Financial Contracts;

(m) [reserved];

(n) any deferred revenue, income or fees recorded on the general ledger of the
Failed Bank as of the Bank Closing Date attributable to any business assumed
pursuant to Section 4.2, 4.3, 4.4, or 4.5 of this Agreement, excluding any
deferred income or revenue relative to FASB 91 – Loan Fees and Costs associated
with originating or acquiring Loans and initial direct costs of leases.

2.2. Interest on Deposit Liabilities. The Assuming Institution agrees that, from
and after the Bank Closing Date, it will accrue and pay interest on Assumed
Deposits pursuant to Section 2.1 at a rate(s) it shall determine; provided, that
for non-transaction Deposit liabilities such rate(s) shall not be less than the
lowest rate offered by the Assuming Institution to its depositors for
non-transaction deposit accounts. The Assuming Institution shall permit each
depositor to withdraw, without penalty for early withdrawal, all or any portion
of such depositor’s Deposit, whether or not the Assuming Institution elects to
pay interest in accordance with any deposit agreement formerly existing between
the Failed Bank and such depositor; and further provided, that if such Deposit
has been pledged to secure an obligation of the depositor or other party, any
withdrawal thereof shall be subject to the terms of the agreement governing such
pledge. The Assuming Institution shall give notice to such depositors as
provided in Section 5.3 of the rate(s) of interest which it has determined to
pay and of such withdrawal rights.

 

Basic P&A Agreement – 2/26/15 12 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

2.3. Unclaimed Deposits.

(a) Final Legal Notice. Fifteen (15) months following the Bank Closing Date, the
Assuming Institution will provide the Receiver a listing of all deposit
accounts, including the type of account, not claimed by the depositor. The
Receiver will review the list and authorize the Assuming Institution to act on
behalf of the Receiver to send a Final Legal Notice in a form substantially
similar to Exhibit 2.3A (the “Final Legal Notice”) to the owner(s) of the
unclaimed deposits reminding them of the need to claim or arrange to continue
their account(s) with the Assuming Institution. The Assuming Institution will
send the Final Legal Notice to the depositors within thirty (30) days following
notification of the Receiver’s authorization. The Assuming Institution will
prepare an Affidavit of Mailing in a form substantially similar to Exhibit 2.3B
and will forward the Affidavit of Mailing to the Receiver after mailing out the
Final Legal Notice to the owner(s) of unclaimed deposit accounts.

(b) Unclaimed Deposits. If, within eighteen (18) months after the Bank Closing
Date, any depositor of the Failed Bank does not claim or arrange to continue
such depositor’s Assumed Deposits at the Assuming Institution, the Assuming
Institution shall, within fifteen (15) Business Days after the end of such
eighteen (18) month period, (i) refund to the Receiver the full amount of each
such Deposit (without reduction for service charges), (ii) provide to the
Receiver a schedule of all such refunded Deposits in such form as may be
prescribed by the Receiver, and (iii) assign, transfer, convey, and deliver to
the Receiver, all right, title and interest of the Assuming Institution in and
to the Failed Bank Records previously transferred to the Assuming Institution
and other records generated or maintained by the Assuming Institution pertaining
to such Deposits. During such eighteen (18) month period, at the request of the
Receiver, the Assuming Institution promptly shall provide to the Receiver
schedules of unclaimed Deposits in such form as may be prescribed by the
Receiver.

2.4. Employee Plans. Except as provided in Section 4.12, the Assuming
Institution shall have no liabilities, obligations or responsibilities under the
Failed Bank’s health care, bonus, vacation, pension, profit sharing, deferred
compensation, 401k or stock purchase plans or similar plans, if any, unless the
Receiver and the Assuming Institution agree otherwise subsequent to the date of
this Agreement.

ARTICLE III. PURCHASE OF ASSETS.

3.1. Assets Purchased by Assuming Institution. Subject to Sections 3.5 and 3.6,
the Assuming Institution hereby purchases from the Receiver, and the Receiver
hereby sells, assigns, transfers, conveys, and delivers to the Assuming
Institution, all right, title, and interest of the Receiver in and to all of the
following:

(a) cash and receivables from depository institutions (including Federal Reserve
Banks and Federal Home Loan Banks), including cash items in the process of
collection, plus any accrued interest thereon computed to and including Bank
Closing Date;

(b) securities (other than the capital stock of Subsidiaries of the Failed Bank
and those securities referred to in Section 3.5(l), if any), plus any accrued
interest thereon computed to and including Bank Closing Date;

 

Basic P&A Agreement – 2/26/15 13 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(c) federal funds sold and repurchase agreements, if any, including any accrued
interest thereon computed to and including Bank Closing Date;

(d) Owned Data Management Equipment and Personal Computers;

(e) Deposit Secured Loans, if any (including any such Deposit Secured Loan that
the Failed Bank charged-off in whole or in part during the period from the date
after the Bid Valuation Date and up to and including Bank Closing Date);

(f) any credit card business (including all outstanding extensions of credit),
Safe Deposit Boxes and related business, safekeeping business and trust
business, subject to Section 4.2, 4.3, 4.4 or 4.5, respectively;

(g) Failed Bank Records and other documents as provided in Section 6.1;

(h) reserved;

(i) amounts owed to the Failed Bank by any Acquired Subsidiary;

(j) assets securing Deposits of public money, to the extent not otherwise
purchased hereunder;

(k) overdrafts of customers (including but not limited to overdrafts made
pursuant to an overdraft protection plan or similar extensions of credit in
connection with a deposit account);

(l) rights, if any, with respect to Qualified Financial Contracts;

(m) reserved;

(n) the Loans and other assets in the Optional Loan Pools listed on Schedule
3.1(n);

(o) reserved;

(p) any asset that was fully charged-off by the Failed Bank prior to the Bid
Valuation Date (including any subsequent judgments arising therefrom) that was
secured by collateral that was (i) foreclosed upon by the Failed Bank and
(ii) is an Acquired Asset; and

(q) New Loans.

The Assuming Institution purchases all Acquired Assets subject to all
liabilities for indebtedness collateralized by Liens affecting such Acquired
Assets to the extent provided in Section 2.1.

3.2. Asset Purchase Price.

(a) Determination of Asset Purchase Price. All Acquired Assets and assets of the
Failed Bank subject to an option to purchase by the Assuming Institution shall
be purchased for the amount, or the amount resulting from the method specified
for determining the amount, as specified on Schedule 3.2, except as otherwise
may be provided herein. Any Acquired Asset

 

Basic P&A Agreement – 2/26/15 14 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

for which no purchase price is specified on Schedule 3.2 or otherwise herein
shall be purchased at its Book Value. The purchase price for Acquired
Subsidiaries shall be adjusted pursuant to Section 4.6(i)(iv), if applicable.

(b) Purchase Price for Securities. The purchase price for any security (other
than the capital stock of any Acquired Subsidiary and Federal Home Loan Bank
stock) purchased under Section 3.1 by the Assuming Institution shall consist of
the market price (as defined below) of the security as of the Bank Closing Date,
multiplied by the bank’s ownership interest in the security (see Calculation of
Purchase Price below) and shall include accrued interest, where applicable, as
noted below.

(i) Definition of Market Price: The market price for any security shall be
(i) the market price for that security quoted at the close of the trading day
effective on the Bank Closing Date as published electronically by Bloomberg,
L.P., or alternatively, at the discretion of the Receiver, by IDC/Financial
Times (FT) Interactive Data; (ii) provided that if such market price is not
available for such security, the Assuming Institution will submit a written
purchase price bid for such security within three days of notification/bid
request by the Receiver (unless a different time period is agreed to by the
Assuming Institution and the Receiver) and the Receiver, in its sole and
absolute discretion, will accept or reject each such purchase price bid;
(iii) further provided that in the absence of an acceptable bid from the
Assuming Institution, or in the event that a security is deemed essential to the
Receiver as determined by the Receiver in its discretion (see Section 3.6
Retention or Repurchase of Assets Essential to the Receiver) such security shall
not pass to the Assuming Institution and shall be deemed to be an excluded asset
hereunder and listed on Schedule 3.5(l).

(ii) Calculation of Purchase Price. The bank’s ownership interest in a security
will be quantified one of two ways: (i) number of shares or other units, as
applicable (in the case of equity securities) or (ii) par value or notational
amount, as applicable (in the case of non-equity securities). As a result, the
purchase price (except where determined pursuant to clause (ii) of the preceding
paragraph) shall be calculated one of two ways, depending on whether or not the
security is an equity security: (i) the purchase price for an equity security
shall be calculated by multiplying the number of shares or other units by the
applicable market price per unit; and (ii) the purchase price for a non-equity
security shall be an amount equal to the applicable market price (expressed as a
decimal), multiplied by the par value for such security (based on the payment
factor most recently widely available). The purchase price also shall include
accrued interest as calculated below (see Calculation of Accrued Interest),
except to the extent the parties may otherwise expressly agree, pursuant to
clause (ii) of the preceding paragraph. If the factor used to determine the par
value of any security for purposes of calculating the purchase price, is not for
the period in which the Bank Closing Date occurs, then the purchase price for
that security shall be subject to adjustment post-closing based on a “cancel and
correct” procedure. Under this procedure, after such current factor becomes
publicly available, the Receiver will recalculate the purchase price utilizing
the current factor and related interest rate, and will notify the Assuming
Institution of any difference and of the applicable amount due from one party to
the other. Such amount will then be paid as part of the settlement process
pursuant to Article VIII.

(iii) Calculation of Accrued Interest for Securities: Accrued interest shall be
calculated for a non-equity security by multiplying the interest rate (expressed
as a decimal point) paid on the security as then most recently publicly
available, by the most recent par value (or notational amount, as applicable) of
that security, multiplied by the number of days from and including the first
interest day of the accrual period in which the Bank Closing Date occurs,
through the Bank Closing Date.

 

Basic P&A Agreement – 2/26/15 15 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(c) Purchase Price for Qualified Financial Contracts. Qualified Financial
Contracts, if any, shall be purchased at market value determined in accordance
with the terms of Exhibit 3.2(c). Any costs associated with such valuation shall
be shared equally by the Receiver and the Assuming Institution.

3.3. Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. THE CONVEYANCE OF
ALL ACQUIRED ASSETS, INCLUDING REAL AND PERSONAL PROPERTY INTERESTS, PURCHASED
BY THE ASSUMING INSTITUTION UNDER THIS AGREEMENT SHALL BE MADE, AS NECESSARY, BY
RECEIVER’S DEED OR RECEIVER’S BILL OF SALE, “AS IS”, “WHERE IS”, WITHOUT
RECOURSE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT,
WITHOUT ANY WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ACQUIRED ASSETS, EXPRESS
OR IMPLIED, WITH RESPECT TO TITLE, VALUE, COLLECTIBILITY, GENUINENESS,
ENFORCEABILITY, DOCUMENTATION, CONDITION OR FREEDOM FROM LIENS OR ENCUMBRANCES
(IN WHOLE OR IN PART), OR ANY OTHER MATTERS.

3.4. Puts of Assets to the Receiver.

(a) Puts Within 30 Days or 40 Days After the Bank Closing Date.

(i) During the thirty (30)-day period following the Bank Closing Date (which
thirty (30)-day period may be extended in writing in the sole and absolute
discretion of the Receiver for any Loan), in accordance with this Section 3.4,
the Assuming Institution may require the Receiver to purchase (x) any Deposit
Secured Loan transferred to the Assuming Institution pursuant to Section 3.1
which is not fully secured by Assumed Deposits or deposits at other insured
depository institutions due to either insufficient Assumed Deposit or deposit
collateral or deficient documentation regarding such collateral or (y) any New
Loan; provided that, the Assuming Institution may not require the purchase of a
Deposit Secured Loan that is secured by an Assumed Deposit until any Deposit
setoff determination, whether voluntary or involuntary, has been made.

(ii) During the forty (40)-day period following the Bank Closing Date, the
Assuming Institution may require the Receiver to purchase, any Eligible
Overdraft transferred to the Assuming Institution pursuant to Section 3.1 which
existed on the thirtieth (30th) day following the Bank Closing Date.

(iii) Notwithstanding the foregoing, the Assuming Institution may not require
the Receiver to purchase any Loan pursuant to Section 3.4(a) if (x) the Obligor
with respect to such Loan is an Acquired Subsidiary or (y) the Assuming
Institution has:

(A) made any advance in accordance with the terms of a Commitment or otherwise
with respect to such Loan;

 

Basic P&A Agreement – 2/26/15 16 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(B) taken any action that caused an increase in the amount of a Related
Liability with respect to such Loan;

(C) created or permitted to be created any Lien on such Loan which secures
indebtedness for money borrowed or which constitutes a conditional sales
agreement, capital lease or other title retention agreement;

(D) entered into, agreed to make, grant or permit, or made, granted or permitted
any modification or amendment to, any waiver or extension with respect to, or
any renewal, refinancing or refunding of, such Loan or related Credit Documents
or collateral, including, without limitation, any act or omission which
diminished such collateral; or

(E) sold, assigned or transferred all or a portion of such Loan to a third party
(whether with or without recourse).

(b) Puts Prior to the Settlement Date. During the period from the Bank Closing
Date to and including the Business Day immediately preceding the Settlement
Date, the Assuming Institution may require the Receiver to purchase any Acquired
Asset which the Assuming Institution can establish is evidenced by forged or
stolen instruments as of the Bank Closing Date; provided that the Assuming
Institution may not require the Receiver to purchase any Acquired Asset with
respect to which the Assuming Institution has taken any action referred to in
Section 3.4(a)(iii) with respect to such Acquired Asset. The Assuming
Institution shall transfer all such Acquired Assets to the Receiver without
recourse, and shall indemnify the Receiver against any and all claims of any
Person claiming by, through or under the Assuming Institution with respect to
any such Acquired Asset, as provided in Section 12.4.

(c) Notices to the Receiver. If the Assuming Institution elects to require the
Receiver to purchase one or more Acquired Assets pursuant to this Section 3.4,
the Assuming Institution shall deliver to the Receiver a notice (“Put Notice”)
which shall include:

(i) a list of all Acquired Assets that the Assuming Institution requires the
Receiver to purchase;

(ii) a list of all Related Liabilities with respect to the Acquired Assets
identified in the Put Notice; and

(iii) a statement of the estimated Repurchase Price of each Acquired Asset
identified in the Put Notice as of the applicable Put Date (defined below).

The Put Notice shall be in the form prescribed by the Receiver or such other
form to which the Receiver has consented. As provided in Section 9.6, the
Assuming Institution shall deliver to the Receiver all documents, Credit Files
and additional information relating to the subject matter of the Put Notice as
the Receiver may request and shall provide the Receiver with full access to all
other relevant books and records.

 

Basic P&A Agreement – 2/26/15 17 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(d) Purchase by Receiver. The Receiver shall purchase Acquired Assets that are
specified in the Put Notice and shall assume Related Liabilities with respect to
such Acquired Assets. The transfer of such Acquired Assets and Related
Liabilities shall be effective as of a date determined by the Receiver, which
date shall not be later than thirty (30) days after receipt by the Receiver of
the Put Notice (the “Put Date”).

(e) Purchase Price and Payment Date. Each Acquired Asset purchased by the
Receiver pursuant to this Section 3.4 shall be purchased at a price equal to the
Repurchase Price of such Acquired Asset minus the Related Liability Amount
applicable to such Acquired Asset, in each case determined as of the applicable
Put Date. If the difference between the Repurchase Price and the Related
Liability Amount is positive, then the Receiver shall pay to the Assuming
Institution the amount of the difference; if the difference between such amounts
is negative, then the Assuming Institution shall pay to the Receiver the amount
of the difference. The Assuming Institution or the Receiver, as the case may be,
shall pay the amount determined pursuant to this Section 3.4 not later than the
twentieth (20th) Business Day following the applicable Put Date, together with
interest on such amount at the Settlement Interest Rate for the period from and
including such Put Date to and including the day preceding the date on which
payment is made.

(f) Servicing. The Assuming Institution shall administer and manage any Acquired
Asset subject to purchase by the Receiver in accordance with usual and prudent
banking standards and business practices until the Receiver purchases such
Acquired Asset.

(g) Reversals. If the Receiver purchases an Acquired Asset (and assumes the
Related Liability) that it is not required to purchase pursuant to this
Section 3.4, the Assuming Institution shall repurchase such Acquired Asset (and
assume such Related Liability) from the Receiver at a price computed so as to
achieve the same economic result as would apply if the Receiver had never
purchased such Acquired Asset pursuant to this Section 3.4.

(h) Transfer to Receiver without Recourse. The Assuming Institution shall
transfer any Acquired Asset pursuant to this Section 3.4 to the Receiver without
recourse and shall indemnify the Receiver against any and all claims of any
Person claiming by, through or under the Assuming Institution with respect to
any such Acquired Asset, as provided in Section 12.4.

3.5. Assets Not Purchased by Assuming Institution. The Assuming Institution does
not purchase, acquire or assume, or (except as otherwise expressly provided in
this Agreement) obtain an option to purchase, acquire or assume under this
Agreement:

(a) any financial institution bonds, banker’s blanket bonds, or public
liability, fire, extended coverage insurance policy, bank owned life insurance
or any other insurance policy of the Failed Bank, or premium refund, unearned
premium derived from cancellation, or any proceeds payable with respect to any
of the foregoing;

(b) any interest, right, action, claim, or judgment against (i) any officer,
director, employee, accountant, attorney, or any other Person employed or
retained by the Failed Bank or any Subsidiary of the Failed Bank on or prior to
the Bank Closing Date arising out of any act or omission of such Person in such
capacity, (ii) any underwriter of financial institution

 

Basic P&A Agreement – 2/26/15 18 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

bonds, banker’s blanket bonds or any other insurance policy of the Failed Bank,
(iii) any shareholder or holding company of the Failed Bank, or (iv) any other
Person whose action or inaction may be related to any loss (exclusive of any
loss resulting from such Person’s failure to pay on a Loan made by the Failed
Bank) incurred by the Failed Bank; provided that for the purposes hereof, the
acts, omissions or other events giving rise to any such claim shall have
occurred on or before the Bank Closing Date, regardless of when any such claim
is discovered and regardless of whether any such claim is made with respect to a
financial institution bond, banker’s blanket bond, or any other insurance policy
of the Failed Bank in force as of the Bank Closing Date;

(c) prepaid regulatory assessments of the Failed Bank, if any;

(d) legal or equitable interests in tax receivables of the Failed Bank, if any,
including any claims arising as a result of the Failed Bank having entered into
any agreement or otherwise being joined with another Person with respect to the
filing of tax returns or the payment of taxes;

(e) amounts reflected on the Failed Bank Records as of the Bank Closing Date as
a general or specific loss reserve or contingency account, if any;

(f) leased or owned Bank Premises and leased or owned Fixtures, Proprietary
Software, Furniture and Equipment located on leased or owned Bank Premises, and
Specialty Assets located on leased or owned Bank Premises, if any; provided that
the Assuming Institution does obtain an option under Sections 4.6, 4.7 or 4.8,
as the case may be, with respect thereto;

(g) owned Bank Premises which the Receiver, in its discretion, determines may
contain environmentally hazardous substances;

(h) any “goodwill,” as such term is defined in the instructions to the report of
condition prepared by banks examined by the Corporation in accordance with 12
C.F.R. § 304.3, and other intangibles (other than intellectual property);

(i) any criminal restitution or forfeiture orders issued in favor of the Failed
Bank;

(j) any and all prepaid fees or any other income as shown on the Failed Bank
Records, but not taken into income as of the Bank Closing Date, associated with
a line of business of the Failed Bank which is not assumed pursuant to this
Agreement;

(k) assets essential to the Receiver in accordance with Section 3.6;

(l) any banker’s bank stock, and the securities listed on the attached Schedule
3.5(l) and assets shown as specifically excluded from Pools on Schedule 3.1(n);

(m) reserved;

(n) prepaid accounts associated with any contract or agreement that the Assuming
Institution either does not directly assume pursuant to the terms of this
Agreement nor has an option to assume under Section 4.8;

 

Basic P&A Agreement – 2/26/15 19 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(o) except with respect to any Federal Home Loan Bank loans, any contract
pursuant to which the Failed Bank provides loan servicing for others;

(p) all assets that were fully charged-off by the Failed Bank prior to the Bid
Valuation Date, including any subsequent judgments arising therefrom, other than
any asset that was secured by collateral that was (i) foreclosed upon by the
Failed Bank and (ii) is an Acquired Asset;

(q) any Loan that was secured by collateral that is an asset retained by the
Receiver under this Agreement; and

(r) all assets related to any plan of the Failed Bank described in Section 2.4
or any plan of the type described in Section 2.4 under which the Failed Bank has
any liability, obligation or responsibility, unless the Assuming Institution
assumes liability, obligations or responsibilities under such plan subsequent to
the date of this Agreement; and

(s) any asset not shown on the Failed Bank Records as of the Bank Closing Date
and discovered after the Settlement Date.

3.6. Retention or Repurchase of Assets Essential to Receiver.

(a) The Receiver may refuse to sell to the Assuming Institution, or the Assuming
Institution agrees, at the request of the Receiver set forth in a written notice
to the Assuming Institution, to sell, assign, transfer, convey, and deliver to
the Receiver, all of the Assuming Institution’s right, title and interest in and
to, any Acquired Asset or asset essential to the Receiver as determined by the
Receiver in its discretion (together with all Credit Documents evidencing or
pertaining thereto), which may include any Acquired Asset or asset that the
Receiver determines to be:

(i) made to an officer, director, or other Person engaging in the affairs of the
Failed Bank, its Subsidiaries or Affiliates or any related entities of any of
the foregoing;

(ii) the subject of any investigation relating to any claim with respect to any
item described in Section 3.5(a) or (b), or the subject of, or potentially the
subject of, any legal proceedings;

(iii) made to a Person who is an Obligor on a loan owned by the Receiver or the
Corporation in its corporate capacity or its capacity as receiver of any
institution;

(iv) secured by collateral which also secures any asset owned by the Receiver;
or

(v) related to any asset of the Failed Bank not purchased by the Assuming
Institution under this Article III or any liability of the Failed Bank not
assumed by the Assuming Institution under Article II.

 

Basic P&A Agreement – 2/26/15 20 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(b) Each such Acquired Asset or asset purchased by the Receiver shall be
purchased at a price equal to the Repurchase Price thereof less the Related
Liability Amount with respect to any Related Liabilities related to such
Acquired Asset or asset, in each case determined as of the date of the notice
provided by the Receiver pursuant to Section 3.6(a). The Receiver shall pay the
Assuming Institution not later than the twentieth (20th) Business Day following
receipt of related Credit Documents and Credit Files together with interest on
such amount at the Settlement Interest Rate for the period from and including
the date of receipt of such documents to and including the day preceding the day
on which payment is made. The Assuming Institution agrees to administer and
manage each such Acquired Asset or asset in accordance with usual and prudent
banking standards and business practices until each such Acquired Asset or asset
is purchased by the Receiver. All transfers with respect to Acquired Asset or
assets under this Section 3.6 shall be made as provided in Section 9.6. The
Assuming Institution shall transfer all such Acquired Assets or assets and
Related Liabilities to the Receiver without recourse, and shall indemnify the
Receiver against any and all claims of any Person claiming by, through or under
the Assuming Institution with respect to any such Acquired Asset or asset, as
provided in Section 12.4.

3.7. Receiver’s Offer to Sell Withheld Loans. For the period of thirty (30) days
commencing the day after the Bank Closing Date, the Receiver may, in its sole
and absolute discretion, sell any Loan withheld from sale pursuant to
Section 3.5 or Section 3.6 of this Agreement that the Assuming Institution
desires to purchase. Any Loan sold pursuant to this section will, at the sole
and absolute discretion of the Receiver, either (x) be treated as if initially
sold pursuant to Section 3.1 of this Agreement, or (y) sold pursuant to the
standard loan sale agreement used by the Receiver for the sale of loan pools.

(a) If treated as if initially sold pursuant to Section 3.1 of this Agreement,
the purchase price for such Loan shall be the Book Value as of the Bank Closing
Date, adjusted (i) for any advances and interest on such Loan after the Bank
Closing Date, (ii) by subtracting the total amount received by the Assuming
Institution for such Loan after the Bank Closing Date, and (iii) by adding total
disbursements of principal made by the Receiver and not otherwise included in
the Book Value. The sale will be subject to all applicable terms of this
Agreement, except that any Loan purchased pursuant to this Section 3.7 shall not
be included in the calculation of the pro rata Acquired Asset discount or pro
rata Acquired Asset premium utilized for the repurchase of other Acquired
Assets. Payment for any such Loan will be handled through the settlement process
pursuant to Article VIII.

(b) Any Loan sold pursuant to the standard loan sale agreement shall be governed
by and paid for in accordance with that document

ARTICLE IV. ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS.

4.1. Continuation of Banking Business.

(a) Full Service Banking. For the period commencing on the first Business Day
after the Bank Closing Date and ending one hundred and eighty (180) days from
the Bank Closing Date, the Assuming Institution will provide full service
banking in the Failed Bank Assessment Area. At the option of the Assuming
Institution, it may provide such full service banking at one or more Bank
Premises or Assuming Institution branches located within such

 

Basic P&A Agreement – 2/26/15 21 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

Failed Bank Assessment Area. The Assuming Institution may close or sell any Bank
Premises during this period with the prior written consent of the Receiver
(which consent may be withheld in Receiver’s sole discretion) and after receipt
of all necessary regulatory approvals, provided that the Assuming Institution
(or its successors) continues to provide full service banking in the Failed Bank
Assessment Area for the period required to comply with this Section 4.1(a).

(b) Bank Premises Located in an Underserved Area. If a currently utilized Bank
Premises is located in an Underserved Area, the Receiver will not consent to the
Assuming Institution’s closing or selling such Bank Premises, unless the
Assuming Institution provides full service banking at one or more Bank Premises
or Assuming Institution branches located within in the same Underserved Area.

(c) Failure to Exercise Option to Purchase Bank Premises. If a
currently-utilized owned Bank Premises is located in an Underserved Area and the
Assuming Institution does not exercise its option under Section 4.6(a) with
respect to that Bank Premises, the Receiver will continue to rent any such owned
Bank Premises to the Assuming Institution for the amount provided in
Section 4.6(e) in order to comply with Section 4.1(a).

(d) Reserved.

4.2. Credit Card Business. The Assuming Institution agrees to honor and perform,
from and after the Bank Closing Date, all duties and obligations with respect to
the Failed Bank’s credit card business (including issuer or merchant acquirer)
debit card business, stored value and gift card business, and/or processing
related to credit cards, if any, and assumes all extensions of credit or
balances outstanding as of the Bank Closing Date with respect to these lines of
business. The obligations undertaken pursuant to this Section do not include
loyalty, reward, affinity, or other similar programs related to the credit and
debit card businesses.

4.3. Safe Deposit Business. The Assuming Institution assumes and agrees to
discharge, from and after the Bank Closing Date, in the usual course of
conducting a banking business, the duties and obligations of the Failed Bank
with respect to all Safe Deposit Boxes, if any, of the Failed Bank and to
maintain all of the necessary facilities for the use of such boxes by the
renters thereof during the period for which such boxes have been rented and the
rent therefor paid to the Failed Bank, subject to the provisions of the rental
agreements between the Failed Bank and the respective renters of such boxes;
provided, that the Assuming Institution may relocate the Safe Deposit Boxes of
the Failed Bank to any office of the Assuming Institution located in the Failed
Bank Assessment Area in which such Safe Deposit Boxes were located. The Safe
Deposit Boxes shall be located and maintained in such Failed Bank Assessment
Area for a minimum of one year from the Bank Closing Date.

4.4. Safekeeping Business. The Receiver transfers, conveys and delivers to the
Assuming Institution and the Assuming Institution accepts all securities and
other items, if any, held by the Failed Bank in safekeeping for its customers as
of the Bank Closing Date. The Assuming Institution assumes and agrees to honor
and discharge, from and after the Bank Closing Date, the duties and obligations
of the Failed Bank with respect to such securities and items held in
safekeeping. The Assuming Institution shall provide to the Receiver written
verification of all assets held by the Failed Bank for safekeeping within

 

Basic P&A Agreement – 2/26/15 22 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

sixty (60) days after the Bank Closing Date. The assets held for safekeeping by
the Failed Bank shall be held and maintained by the Assuming Institution in the
Failed Bank Assessment Area for a minimum of one year from the Bank Closing
Date. At the option of the Assuming Institution, the safekeeping business may be
provided at any or all of the Bank Premises, or at other premises within the
Failed Bank Assessment Area. The Assuming Institution shall be entitled to all
rights and benefits which accrue after the Bank Closing Date with respect to
securities and other items held in safekeeping.

4.5. Trust Business.

(a) Assuming Institution as Successor. The Assuming Institution shall, without
further transfer, substitution, act or deed, to the full extent permitted by
law, succeed to the rights, obligations, properties, assets, investments,
deposits, agreements, and trusts of the Failed Bank under trusts, executorships,
administrations, guardianships, and agencies, and other fiduciary or
representative capacities, all to the same extent as though the Assuming
Institution had assumed the same from the Failed Bank prior to the Bank Closing
Date; provided, that any liability based on the misfeasance, malfeasance or
nonfeasance of the Failed Bank, its directors, officers, employees or agents
with respect to the trust business is not assumed hereunder.

(b) Wills and Appointments. The Assuming Institution shall, to the full extent
permitted by law, succeed to, and be entitled to take and execute, the
appointment to all executorships, trusteeships, guardianships and other
fiduciary or representative capacities to which the Failed Bank is or may be
named in wills, whenever probated, or to which the Failed Bank is or may be
named or appointed by any other instrument.

(c) Transfer of Trust Business. In the event additional proceedings of any kind
are necessary to accomplish the transfer of such trust business, the Assuming
Institution agrees that, at its own expense, it will take whatever action is
necessary to accomplish such transfer. The Receiver agrees to use reasonable
efforts to assist the Assuming Institution in accomplishing such transfer.

(d) Verification of Assets. The Assuming Institution shall provide to the
Receiver written verification of the assets held in connection with the Failed
Bank’s trust business within sixty (60) days after the Bank Closing Date.

4.6. Bank Premises.

(a) Option to Purchase.

(i) Subject to Section 3.5, the Receiver hereby grants to the Assuming
Institution an exclusive option for the period of sixty (60) days commencing the
day after the Bank Closing Date with respect to Bank Premises for which the
Assuming Institution declined its option to purchase at a fixed price as shown
on the Bid Form, and for a period of ninety (90) days commencing the day after
the Bank Closing Date with respect to all other owned Bank Premises to purchase
any or all owned Bank Premises, including all Fixtures and all Furniture and
Equipment located on or at the Bank Premises. The Assuming Institution shall
give written notice to the Receiver within the option period of its election to
purchase or not to purchase any of the owned Bank Premises. Any purchase of such
Bank Premises shall be effective as of the date the Receiver receives the

 

Basic P&A Agreement – 2/26/15 23 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

purchase price for such Bank Premises from the Assuming Institution, and such
purchase shall be consummated as soon as practicable thereafter (and no later
than the Settlement Date).

(ii) The Receiver may, in its sole and absolute discretion, manage and maintain
any owned Bank Premises with one or more tenants (other than the Assuming
Institution) during the period from the Bank Closing Date until the date the
Receiver receives the purchase price for such Bank Premises from the Assuming
Institution.

(b) Option to Lease. The Receiver hereby grants to the Assuming Institution an
exclusive option for the period of sixty (60) days commencing the day after the
Bank Closing Date to cause the Receiver to assign to the Assuming Institution
any or all leases for leased Bank Premises, if any, to the extent such leases
can be assigned; provided that the exercise of this option with respect to any
lease must be as to all premises or other property subject to such lease. To the
extent the lease payments provided for in any assigned lease are minimal in
relation to the current market rate, and the value of that difference is not
otherwise reflected in the purchase of the associated Fixtures, the Assuming
Institution shall pay the Receiver the Fair Market Value of the Receiver’s
interest in any such assigned lease. The Assuming Institution shall give notice
to the Receiver within the option period of its election to accept or not to
accept an assignment of any or all leases (or enter into new leases in lieu
thereof). The Assuming Institution shall assume all leases assigned (or enter
into new leases in lieu thereof) pursuant to this Section 4.6.

(c) Facilitation. The Receiver shall facilitate the assumption, assignment or
sublease of leases or the negotiation of new leases by the Assuming Institution;
provided that neither the Receiver nor the Corporation shall be obligated to
engage in litigation, make payments to the Assuming Institution or to any third
party in connection with facilitating any such assumption, assignment, sublease
or negotiation or commit to any other obligations to third parties.

(d) Notice of Surrender of Bank Premises. The Assuming Institution shall give
the Receiver at least fifteen (15) days prior written notice of its intent to
surrender to the Receiver any Bank Premises with respect to which the Assuming
Institution has not exercised the options provided in Sections 4.6(a) and
4.6(b). Any such notice shall designate the intended Bank Premises Surrender
Date and shall terminate the Assuming Institution’s option with respect to such
Bank Premises.

(e) Occupancy Costs.

(i) The Assuming Institution shall pay to the Receiver, or to appropriate third
parties at the direction of the Receiver, for the period from the Bank Closing
Date until the Bank Premises Surrender Date, the following amounts: (A) for
owned Bank Premises, the market rental value, as determined by the appraiser
selected in accordance with the definition of Fair Market Value, and all
operating costs (provided, however, that, for owned Bank Premises the Assuming
Institution elects to purchase under Section 4.6(a)(i), (1) the time period
shall be from the Bank Closing Date until the date the Receiver receives the
purchase price for such Bank Premises from the Assuming Institution, and (2) the
amount shall be limited to market rental value and operating costs

 

Basic P&A Agreement – 2/26/15 24 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

for the space not occupied by other tenants), and (B) for leased Bank Premises,
all operating costs with respect thereto. The Assuming Institution shall comply
with the terms of applicable leases on leased Bank Premises, including without
limitation the timely payment of all rent. Operating costs include, without
limitation, all taxes, fees, charges, maintenance, utilities, insurance and
assessments, to the extent not included in the rental value or rent.

(ii) The Assuming Institution shall pay to the Receiver rent for all owned or
leased Furniture and Equipment, all owned or leased Fixtures and all Specialty
Assets located on or at the Bank Premises for the period from the Bank Closing
Date until the Bank Premises Surrender Date (provided, however, that, for owned
Bank Premises the Assuming Institution elects to purchase under
Section 4.6(a)(i), (A) the time period shall be from the Bank Closing Date until
the date the Receiver receives the purchase price for such Bank Premises from
the Assuming Institution, and (B) the amount shall be limited to rent for owned
or leased Furniture and Equipment, owned or leased Fixtures and Specialty Assets
located on or at the Bank Premises in the space not occupied by other tenants).
Rent for such property owned by the Failed Bank shall be the market rental value
thereof, as determined by the Receiver within sixty (60) days after the Bank
Closing Date. Rent for such property leased by the Failed Bank shall be an
amount equal to any and all rent and other amounts which the Receiver incurs or
accrues as an obligation or is obligated to pay for such period pursuant to all
leases and contracts with respect to such property.

(iii) Subject to Section 4.1, if the Assuming Institution gives notice of its
election not to accept an assignment of a lease for one or more of the leased
Bank Premises, or not to purchase one or more of the owned Bank Premises, within
two Business Days of the Bank Closing Date, and the Receiver is satisfied that
all of the conditions for surrender of such Bank Premises set forth in this
Agreement have been met within fifteen (15) days of the Bank Closing Date, then,
notwithstanding any other provision of this Agreement to the contrary, the
Assuming Institution shall not be liable for any of the costs imposed by this
Section 4.6(e).

(f) Certain Requirements as to Fixtures, Furniture and Equipment and Certain
Specialty Assets. If the Assuming Institution (i) purchases owned Bank Premises
(including any Bank Premises purchased at the fixed price shown on the Bid Form)
or (ii) accepts an assignment of the lease (or enters into a sublease or a new
lease in lieu thereof) for leased Bank Premises as provided in Section 4.6(a) or
4.6(b), or (iii) does not exercise either such option, but within twelve
(12) months following the Bank Closing Date obtains the right to occupy all or
any portion of such Bank Premises, whether by assignment, lease, sublease,
purchase or otherwise, other than in accordance with Section 4.6(a) or 4.6(b)
(each of the preceding, a “Subsequently Occupied Space”), the Assuming
Institution shall (A) effective as of the Bank Closing Date, purchase from the
Receiver all Fixtures, all Furniture and Equipment, and all Specialty Assets
with an appraised value (as determined in accordance with Section 4.6(j)) of
less than $10,000 owned by the Failed Bank and located on or at the Subsequently
Occupied Space as of the Bank Closing Date at Fair Market Value, (B) accept an
assignment or a sublease of the leases or negotiate new leases for all Fixtures
and Furniture and Equipment leased by the Failed Bank and located on or at the
Subsequently Occupied Space, and (C) if applicable,

 

Basic P&A Agreement – 2/26/15 25 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

accept an assignment or a sublease of any ground lease or negotiate a new ground
lease with respect to any land on which the Subsequently Occupied Space is
located; provided that the Receiver has not previously disposed of such Fixtures
or Furniture and Equipment or Specialty Assets or repudiated the leases referred
to in clause (B) or clause (C).

(g) Surrendering Bank Premises.

(i) If the Assuming Institution elects not to purchase any owned Bank Premises,
the notice of such election in accordance with Section 4.6(a) shall specify the
Bank Premises Surrender Date. The Assuming Institution shall be responsible for
promptly relinquishing and releasing to the Receiver such Bank Premises and the
Fixtures, the Furniture and Equipment and the Specialty Assets located thereon
which existed at the time of the Bank Closing Date, in the same condition as at
the Bank Closing Date, and at the Bank Premises where they were inventoried at
the Bank Closing Date, normal wear and tear excepted. Any of the aforementioned
which is missing will be charged to the Assuming Institution at the item’s Fair
Market Value as determined in accordance with this Agreement. By remaining in
any such Bank Premises more than 150 days after the Bank Closing Date (unless
the Assuming Institution must do so to comply with Section 4.1 and has made
appropriate arrangements with the Receiver and all applicable lessors), the
Assuming Institution shall, at the Receiver’s option, (x) be deemed to have
agreed to purchase such Bank Premises, and to assume all leases, obligations and
liabilities with respect to leased Furniture and Equipment and leased Fixtures
located thereon and any ground lease with respect to the land on which such Bank
Premises are located, and (y) be required to purchase all Fixtures and all
Furniture and Equipment owned by the Failed Bank and located on or at the Bank
Premises as of the Bank Closing Date.

(ii) If the Assuming Institution elects not to accept an assignment of the lease
or sublease of any leased Bank Premises, the notice of such election in
accordance with Section 4.6(b) shall specify the Bank Premises Surrender Date.
The Assuming Institution shall be responsible for promptly relinquishing and
releasing to the Receiver such Bank Premises and the Fixtures, the Furniture and
Equipment and the Specialty Assets located thereon which existed at the time of
the Bank Closing Date, in the same condition as at the Bank Closing Date, and at
the Bank Premises where they were inventoried at the Bank Closing Date, normal
wear and tear excepted. Any of the aforementioned which is missing will be
charged to the Assuming Institution at the item’s Fair Market Value as
determined in accordance with this Agreement. By failing to provide notice of
its intention to surrender such Bank Premises prior to the expiration of the
option period specified in Section 4.6(b), or by remaining in any such Bank
Premises more than 150 days after the Bank Closing Date (unless the Assuming
Institution must do so to comply with Section 4.1 and has made appropriate
arrangements with the Receiver and all applicable lessors), the Assuming
Institution shall, at the Receiver’s option, (x) be deemed to have assumed all
leases, obligations and liabilities with respect to such Bank Premises
(including any ground lease with respect to the land on which such Bank Premises
are located), and leased Furniture and Equipment and leased Fixtures located
thereon in accordance with this Section 4.6 (unless the Receiver previously
repudiated any such lease), and (y) be required to purchase all Fixtures and all
Furniture and Equipment owned by the Failed Bank at Fair Market Value and
located on or at the Bank Premises as of the Bank Closing Date.

 

Basic P&A Agreement – 2/26/15 26 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(h) Furniture and Equipment and Certain Other Equipment. The Receiver hereby
grants to the Assuming Institution an option to purchase all Furniture and
Equipment owned by the Failed Bank at Fair Market Value and located at any
leased or owned Bank Premises (i) that the Assuming Institution does not elect
to purchase pursuant to Section 4.6(a) or (ii) for which Assuming Institution
does not elect to take assignment of its lease pursuant to Section 4.6(b);
provided that, the Assuming Institution shall give the Receiver notice of its
election to purchase such Furniture and Equipment at the time it gives notice of
its intention to surrender such Bank Premises.

(i) Option to Put Bank Premises and Related Fixtures, Furniture and Equipment.

(i) For a period of ninety (90) days following the Bank Closing Date, the
Assuming Institution shall be entitled to require the Receiver to purchase any
Bank Premises that is owned, directly or indirectly, by an Acquired Subsidiary
and the purchase price paid by the Receiver shall be the Fair Market Value of
the Bank Premises.

(ii) If the Assuming Institution elects to require the Receiver to purchase any
Bank Premises that is owned, directly or indirectly, by an Acquired Subsidiary,
the Assuming Institution shall also have the option, exercisable within the same
ninety (90) day time period, to require the Receiver to purchase any Fixtures,
any Furniture and Equipment and any Specialty Assets that are owned, directly or
indirectly, by an Acquired Subsidiary and are located on or at such Bank
Premises and were utilized by the Failed Bank for banking purposes. The purchase
price paid by the Receiver shall be the Fair Market Value of the Fixtures,
Furniture and Equipment and Specialty Assets purchased.

(iii) If the Assuming Institution elects to exercise its options under this
Section 4.6(i), the Assuming Institution shall pay to the Receiver occupancy
costs as described in Section 4.6(e) and shall surrender the Bank Premises in
accordance with Section 4.6(g)(i).

(iv) Regardless of whether the Assuming Institution exercises any of its options
under this Section 4.6(i), the purchase price for the Acquired Subsidiary shall
be adjusted by the difference between the Fair Market Value of the Bank
Premises, the Fixtures, the Furniture and Equipment and the Specialty Assets
utilized by the Failed Bank for banking purposes and their respective Book Value
as reflected on the books and records of the Acquired Subsidiary. Such
adjustment shall be made in accordance with Article VIII of this Agreement.

(j) Option to Purchase Specialty Assets. The Receiver hereby grants to the
Assuming Institution an exclusive option for the period of thirty (30) days
commencing the day after the Receiver provides the Assuming Institution the
appropriate appraisal to purchase at Fair Market Value all, some or none of the
Specialty Assets.

 

Basic P&A Agreement – 2/26/15 27 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(k) Data Removal. The Assuming Institution shall, prior to returning any
automated teller machine to Receiver and unless otherwise requested by the
Receiver, (i) remove all data from that automated teller machine and
(ii) provide a written statement to the Receiver that all data has been removed
in a manner that renders it unrecoverable.

4.7. Agreement with Respect to Leased Data Management Equipment.

(a) Option. The Receiver hereby grants to the Assuming Institution an exclusive
option for the period of ninety (90) days commencing the day after Bank Closing
Date to accept an assignment from the Receiver of all Leased Data Management
Equipment.

(b) Notices Regarding Leased Data Management Equipment. The Assuming Institution
shall (i) give written notice to the Receiver within the option period specified
in Section 4.7(a) of its intent to accept or decline an assignment or sublease
of all Leased Data Management Equipment and promptly accept an assignment or
sublease of such Leased Data Management Equipment, and (ii) give written notice
to the appropriate lessor(s) that it has accepted an assignment or sublease of
any such Leased Data Management Equipment that is subject to a lease.

(c) Facilitation by Receiver. The Receiver agrees to facilitate the assignment
or sublease of Leased Data Management Equipment or the negotiation of new leases
or license agreements by the Assuming Institution; provided, that neither the
Receiver nor the Corporation shall be obligated to engage in litigation, make
payments to the Assuming Institution or to any third party in connection with
facilitating any such assumption, assignment, sublease or negotiation or commit
to any other obligations to third parties.

(d) Operating Costs. The Assuming Institution agrees, during its period of use
of any Leased Data Management Equipment and ending on the date which is thirty
(30) days after the Assuming Institution has given notice to the Receiver of its
election not to assume such lease, to pay to the Receiver or to appropriate
third parties at the direction of the Receiver all operating costs with respect
thereto and to comply with all relevant terms of any existing Leased Data
Management Equipment leases entered into by the Failed Bank, including without
limitation the timely payment of all rent, taxes, fees, charges, maintenance,
utilities, insurance and assessments.

(e) Assuming Institution’s Obligation. The Assuming Institution shall, not later
than fifty (50) days after giving the notice provided in Section 4.7(b),
(i) relinquish and release to the Receiver or, at the direction of the Receiver,
to a third party, all Leased Data Management Equipment, in the same condition as
at Bank Closing Date, normal wear and tear excepted, or (ii) accept an
assignment or a sublease of any existing Leased Data Management lease or
negotiate a new lease or license agreement under this Section 4.7 with respect
to Leased Data Management Equipment.

(f) Data Removal. The Assuming Institution shall, prior to returning any Leased
Data Management Equipment, and unless otherwise requested by the Receiver,
(i) remove all data from the Leased Data Management Equipment and (ii) provide a
written statement to the Receiver that all data has been removed in a manner
that renders it unrecoverable.

 

Basic P&A Agreement – 2/26/15 28 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

4.8. Certain Existing Agreements.

(a) Assumption of Agreements. Subject to the provisions of Section 4.8(b), with
respect to agreements existing as of the Bank Closing Date which provide for the
rendering of services by or to the Failed Bank, within ninety (90) days after
the Bank Closing Date, the Assuming Institution shall give the Receiver written
notice specifying whether it elects to assume or not to assume each such
agreement. Except as may be otherwise provided in this Article IV, the Assuming
Institution agrees to comply with the terms of each such agreement for a period
commencing on the day after the Bank Closing Date and ending on: (i) in the case
of an agreement that provides for the rendering of services by the Failed Bank,
the date which is ninety (90) days after the Bank Closing Date, and (ii) in the
case of an agreement that provides for the rendering of services to the Failed
Bank, the date which is thirty (30) days after the Assuming Institution has
given notice to the Receiver of its election not to assume such agreement;
provided that the Receiver can reasonably make such service agreements available
to the Assuming Institution. The Assuming Institution shall be deemed by the
Receiver to have assumed agreements for which no notification is timely given.
The Receiver agrees to assign, transfer, convey and deliver to the Assuming
Institution all right, title and interest of the Receiver, if any, in and to
agreements the Assuming Institution assumes hereunder. In the event the Assuming
Institution elects not to accept an assignment of any lease (or sublease) or
negotiate a new lease for leased Bank Premises under Section 4.6 and does not
otherwise occupy such premises, the provisions of this Section 4.8(a) shall not
apply to service agreements related to such premises. The Assuming Institution
agrees, during the period it has the use or benefit of any such agreement,
promptly to pay to the Receiver or to appropriate third parties at the direction
of the Receiver all operating costs with respect thereto and to comply with all
relevant terms of such agreement.

(b) Excluded Agreements. The provisions of Section 4.8(a) regarding the Assuming
Institution’s election to assume or not assume certain agreements shall not
apply to (i) agreements pursuant to which the Failed Bank provides loan
servicing for others or loan servicing is provided to the Failed Bank by others,
(ii) agreements maintained between the Failed Bank and MERSCORP, Inc., or its
wholly owned subsidiary, Mortgage Electronic Registration Systems, Inc.,
(iii) agreements that are subject to Sections 4.1 through 4.7 and any insurance
policy or bond referred to in Section 3.5(a) or other agreement specified in
Section 3.5, (iv) consulting, management or employment agreements, if any,
between the Failed Bank and its employees or other Persons, and (v) any contract
or agreement under which the Failed Bank is the lessor of Bank Premises or Other
Real Estate. Except as otherwise expressly set forth elsewhere in this
Agreement, the Assuming Institution does not assume any liabilities or acquire
any rights under any of the agreements described in this Section 4.8(b).

4.9. Informational Tax Reporting. The Assuming Institution agrees to perform all
obligations of the Failed Bank with respect to Federal and State income tax
informational reporting related to (i) the Acquired Assets and the Liabilities
Assumed, (ii) deposit accounts that were closed and loans that were paid off or
collateral obtained with respect thereto prior to the Bank Closing Date,
(iii) miscellaneous payments made to vendors of the Failed Bank, and (iv) any
other asset or liability of the Failed Bank, including, without limitation,
loans not purchased and Deposits not assumed by the Assuming Institution, as may
be required by the Receiver.

 

Basic P&A Agreement – 2/26/15 29 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

4.10. Insurance.

(a) Assuming Institution to Insure. The Assuming Institution will obtain and
maintain insurance coverage acceptable to the Receiver (including public
liability, fire, and extended coverage insurance) naming the Assuming
Institution as the insured and the Receiver as additional insured, effective
from and after the Bank Closing Date, with respect to all (i) Bank Premises, and
(ii) Fixtures, Furniture and Equipment, Specialty Assets and Leased Data
Management Equipment located on or at those Bank Premises. The Assuming
Institution’s obligation to insure and to maintain the Receiver as an additional
insured on Bank Premises insurance coverage shall cease upon either: (x) Bank
Premises Surrender Date or (y) the date the Assuming Institution receives a deed
from the Receiver for owned Bank Premises or assumes the lease for leased Bank
Premises.

(b) Rights of Receiver. If the Assuming Institution at any time from or after
Bank Closing Date fails to (i) obtain or maintain any of the insurance policies
required by Section 4.10(a), (ii) pay any premium in whole or in part related to
those insurance policies, or (iii) provide evidence of those insurance policies
acceptable to the Receiver, then the Receiver may in its sole and absolute
discretion, without notice, and without waiving or releasing any obligation or
liability of the Assuming Institution, obtain and maintain insurance policies,
pay insurance premiums and take any other actions with respect to the insurance
coverage as the Receiver deem advisable. The Assuming Institution will reimburse
the Receiver for all sums disbursed in connection with this Section 4.10(b).

4.11. Office Space for Receiver and Corporation; Certain Payments.

(a) FDIC Office Space. For the period commencing on the day following the Bank
Closing Date and ending on the one hundred fiftieth (150th) day following the
Bank Closing Date, the Assuming Institution will provide to the Receiver and the
Corporation, without charge, adequate and suitable office space (including
parking facilities and vault space), furniture, equipment (including
photocopying and telecopying machines), email accounts, network access and
technology resources (such as shared drive), and utilities (including local
telephone service and fax machines) (collectively, “FDIC Office Space”) at the
Bank Premises occupied by the Assuming Institution for the Receiver and the
Corporation to use in the discharge of their respective functions with respect
to the Failed Bank.

(b) Receiver’s Right to Extend. Upon written notice by the Receiver or the
Corporation, for the period commencing on the one hundred fifty-first
(151st) day following the Bank Closing Date and ending no later than the three
hundred and sixty-fifth (365th) day following the Bank Closing Date, the
Assuming Institution will continue to provide to the Receiver and the
Corporation FDIC Office Space at the Bank Premises. During the period from the
151st day following the Bank Closing Date until the day the FDIC and the
Corporation vacate FDIC Office Space, the Receiver and the Corporation will pay
to the Assuming Institution their respective pro rata share (based on square
footage occupied) of (A) the market rental value for the applicable owned Bank
Premises or (B) actual rent paid for applicable leased Bank Premises.

(c) Receiver’s Relocation Right. If the Receiver or the Corporation determine
that the space provided by the Assuming Institution is inadequate or unsuitable,
the Receiver and

 

Basic P&A Agreement – 2/26/15 30 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

the Corporation may relocate to other quarters having adequate and suitable FDIC
Office Space and the costs of relocation shall be borne by the Assuming
Institution and any rental and utility costs for the balance of the period of
occupancy by the Receiver and the Corporation shall paid in accordance with
4.11(b).

(d) Expenditures. The Assuming Institution will pay such bills and invoices on
behalf of the Receiver and the Corporation as the Receiver or the Corporation
may direct for the period beginning on the date of the Bank Closing Date and
ending on Settlement Date. The Assuming Institution shall submit its requests
for reimbursement of such expenditures pursuant to Article VIII of this
Agreement.

4.12. Continuation of Group Health Plan Coverage for Former Employees of the
Failed Bank.

(a) Continuation Coverage. The Assuming Institution agrees to assist the
Receiver, as provided in this Section 4.12, in offering individuals who were
employees or former employees of the Failed Bank, or any of its Subsidiaries,
and who, immediately prior to the Bank Closing Date, were receiving, or were
eligible to receive, health insurance coverage or health insurance continuation
coverage from the Failed Bank (“Eligible Individuals”), the opportunity to
obtain health insurance coverage in the Corporation’s Federal Insurance
Administration Continuation Coverage Plan which provides for health insurance
continuation coverage to such Eligible Individuals and other persons who are
qualified beneficiaries of the Failed Bank (“Qualified Beneficiaries”) as
defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) § 607, 29 U.S.C. § 1167. The Assuming Institution shall consult with
the Receiver and not later than five (5) Business Days after the Bank Closing
Date shall provide written notice to the Receiver of the number (if available),
identity (if available) and addresses (if available) of the Eligible Individuals
who are Qualified Beneficiaries of the Failed Bank and for whom a “qualifying
event” (as defined in ERISA § 603, 29 U.S.C. § 1163) has occurred and with
respect to whom the Failed Bank’s obligations under Part 6 of Subtitle B of
Title I of ERISA, 29 U.S.C. §§ 1161-1169 have not been satisfied in full, and
such other information as the Receiver may reasonably require. The Receiver
shall cooperate with the Assuming Institution in order to permit it to prepare
such notice and shall provide to the Assuming Institution such data in its
possession as may be reasonably required for purposes of preparing such notice.

(b) Qualified Beneficiaries; Expenses. The Assuming Institution shall take such
further action to assist the Receiver in offering the Eligible Individuals who
are Qualified Beneficiaries of the Failed Bank the opportunity to obtain health
insurance coverage in the Corporation’s Federal Insurance Administration
Continuation Coverage Plan as the Receiver may direct. All expenses incurred and
paid by the Assuming Institution (i) in connection with the obligations of the
Assuming Institution under this Section 4.12, and (ii) in providing health
insurance continuation coverage to any Eligible Individuals who are hired by the
Assuming Institution and such employees’ Qualified Beneficiaries shall be borne
by the Assuming Institution.

(c) Failed Bank Employees. Unless otherwise agreed by the Receiver and the
Assuming Institution, the Assuming Institution shall be responsible for all
salaries and payroll costs, including benefits, for all Failed Bank employees
from the time of the closing of the Failed

 

Basic P&A Agreement – 2/26/15 31 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

Bank until the Assuming Institution makes a final determination as to whether
such employee is to be retained by the Assuming Institution. The Assuming
Institution shall offer to the Failed Bank employees it retains employment
benefits comparable to those the Assuming Institution, offers its current
employees. In the event the Receiver utilizes the services of any Failed Bank
employee, the Receiver shall reimburse the Assuming Institution for such cost
through the settlement process described in Article VIII.

(d) No Third Party Beneficiaries. This Section 4.12 is for the sole and
exclusive benefit of the parties to this Agreement, and for the benefit of no
other Person (including any former employee of the Failed Bank or any Subsidiary
thereof, Eligible Individual or Qualified Beneficiary of such former employee).
Nothing in this Section 4.12 is intended by the parties, or shall be construed,
to give any Person (including any former employee of the Failed Bank or any
Subsidiary thereof, Eligible Individual or Qualified Beneficiary of such former
employee) other than the Corporation, the Receiver and the Assuming Institution,
any legal or equitable right, remedy or claim under or with respect to the
provisions of this Section 4.12.

4.13. Interim Asset Servicing. At any time after the Bank Closing Date, the
Receiver may establish on its books an asset pool(s) and may transfer to such
asset pool(s) (by means of accounting entries on the books of the Receiver) all
or any assets and liabilities of the Failed Bank which are not acquired by the
Assuming Institution, including, without limitation, wholly unfunded Commitments
and assets and liabilities which may be acquired, funded or originated by the
Receiver subsequent to the Bank Closing Date. The Receiver may remove assets
(and liabilities) from or add assets (and liabilities) to such pool(s) at any
time in its discretion. At the option of the Receiver, the Assuming Institution
agrees to service, administer and collect such pool assets in accordance with,
and for the term set forth in, Exhibit 4.13.

ARTICLE V. DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK.

5.1. Payment of Checks, Drafts, Orders and Deposits. Subject to Section 9.5, the
Assuming Institution agrees to pay all properly drawn checks, drafts, withdrawal
orders and Assumed Deposits of depositors of the Failed Bank presented for
payment, whether drawn on the check or draft forms provided by the Failed Bank
or by the Assuming Institution, to the extent that the Deposit balances to the
credit of the respective makers or drawers assumed by the Assuming Institution
under this Agreement are sufficient to permit the payment thereof, and in all
other respects to discharge, in the usual course of conducting a banking
business, the duties and obligations of the Failed Bank with respect to the
Deposit balances due and owing to the depositors of the Failed Bank assumed by
the Assuming Institution under this Agreement.

5.2. Certain Agreements Related to Deposits. Except as may be modified pursuant
to Section 2.2, the Assuming Institution agrees to honor the terms and
conditions of any written escrow or loan servicing agreement or other similar
agreement relating to a Deposit liability assumed by the Assuming Institution
pursuant to this Agreement.

 

Basic P&A Agreement – 2/26/15 32 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

5.3. Notice to Depositors.

(a) Assumption of Deposits. Within thirty (30) days after the Bank Closing Date,
the Assuming Institution shall give notice by mail to each depositor of the
Failed Bank of (i) the assumption of the Deposit liabilities of the Failed Bank,
and (ii) the procedures to claim Deposits (the Receiver shall provide item
(ii) to Assuming Institution). The Assuming Institution shall also publish
notice of its assumption of the Deposit liabilities of the Failed Bank in a
newspaper of general circulation in the county or counties in which the Failed
Bank was located.

(b) Notice to Depositors. Within thirty (30) days after the Bank Closing Date,
the Assuming Institution shall give notices by mail to each depositor of the
Failed Bank, as required under Section 2.2.

(c) Fee Schedule. If the Assuming Institution proposes to charge fees different
from those fees formerly charged by the Failed Bank, the Assuming Institution
shall include its fee schedule in its mailed notice.

(d) Approval of Notices and Publications. The Assuming Institution shall obtain
approval of all notices and publications required by this Section 5.3 from
counsel for the Receiver prior to mailing or publication.

(e) Validation. To validate the notice requirements outlined in Section 5.3, the
Assuming Institution shall provide the Receiver (i) an Affidavit of Publication
to meet the publication requirements outlined in Section 5.3(a) and (ii) the
Assuming Institution will prepare an Affidavit of Mailing in a form
substantially similar to Exhibit 2.3B after mailing the seven (7) day Notice to
Depositors as required under Section 5.3(b).

ARTICLE VI. FAILED BANK RECORDS.

6.1. Transfer of Failed Bank Records. In accordance with Sections 2.1 and 3.1,
the Receiver assigns, transfers, conveys and delivers to the Assuming
Institution, wherever located, any and all Failed Bank Records, other than the
following:

(a) Failed Bank Records pertaining to former employees of the Failed Bank who
were no longer employed by the Failed Bank as of the Bank Closing Date and
Failed Bank Records pertaining to employees of the Failed Bank who were employed
by the Failed Bank as of the Bank Closing Date and for whom the Receiver is
unable to obtain a waiver to release such Failed Bank Records to the Assuming
Institution;

(b) Failed Bank Records pertaining to (i) any asset or liability of the Failed
Bank retained by the Receiver, and (ii) any asset of the Failed Bank acquired by
the Receiver pursuant to this Agreement; and

(c) any other Failed Bank Records as determined by the Receiver.

6.2. Reserved.

 

Basic P&A Agreement – 2/26/15 33 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

6.3. Preservation of Failed Bank Records.

(a) Assuming Institution Failed Bank Records Retention. The Assuming Institution
will preserve and maintain, at its sole expense, for the joint benefit of the
Receiver, the Corporation and the Assuming Institution, all Failed Bank Records,
regardless of whether the Failed Bank Records were transferred to the Assuming
Institution under Section 6.1 or retained by the Receiver under Sections 6.1(a)
through (c), except those Failed Bank Records which the Receiver, in its sole
and absolute discretion, chooses to physically take. The Assuming Institution
shall have the primary responsibility to respond to subpoenas, discovery
requests, and other similar official inquiries and customer requests for lien
releases with respect to the Failed Bank Records of which it has custody. If the
Assuming Institution receives a subpoena addressed to the Assuming Institution
seeking any Failed Bank Records of which it has custody, but are Failed Bank
Records retained by the Receiver, the Assuming Institution will promptly provide
the Receiver with a copy of that subpoena by delivering a copy to the Regional
Counsel, as provided in Section 13.6(b). With respect to its obligations under
this Section 6.3 regarding Electronically Stored Information, the Assuming
Institution will complete the Data Retention Catalog attached hereto as Schedule
6.3 and submit it to the Receiver within thirty (30) days after the Bank Closing
Date. With respect to Electronically Stored Information, the Assuming
Institution must maintain those Failed Bank Records in an easily accessible and
useable format. If such Failed Bank Records are maintained by a third party
vendor, the Assuming Institution is responsible for ensuring that the third
party complies with this Article.

(b) Destruction of Certain Failed Bank Records. With regard to all Failed Bank
Records of which the Assuming Institution has custody which are at least ten
(10) years old as of the date of the appointment of the Receiver, the Assuming
Institution will request written permission to destroy such Failed Bank Records
by submitting a written request to destroy, specifying precisely which Failed
Bank Records are included in the request, to DRR– Records Manager,
CServiceFDICDAL@FDIC.gov.

(c) Destruction of Failed Bank Records after Six Years. With regard to all
Failed Bank Records of which the Assuming Institution has custody which have
been maintained in its custody after six (6) years from the date of the
appointment of the Receiver, the Assuming Institution will request written
permission to destroy such Failed Bank Records by submitting a written request
to destroy, specifying precisely which Failed Bank Records are included in the
request, to DRR– Records Manager, CServiceFDICDAL@FDIC.gov.

6.4. Access to Failed Bank Records; Copies. The Assuming Institution will permit
the Receiver and the Corporation access to all Failed Bank Records of which the
Assuming Institution has custody, and to use, inspect, make extracts from or
request copies of any such Failed Bank Records in the manner and to the extent
requested, and to duplicate, in the discretion of the Receiver or the
Corporation, any Failed Bank Record; provided that if the Failed Bank maintained
one or more duplicate copies of such Failed Bank Records, the Assuming
Institution hereby assigns, transfers, and conveys to the Corporation one such
duplicate copy of each such Failed Bank Record without cost to the Corporation,
and will deliver to the Corporation all Failed Bank Records assigned and
transferred to the Corporation under this Article VI as soon as practicable on
or after the date of this Agreement. The party requesting a copy of any Failed
Bank Record shall bear the cost (based on standard accepted industry charges to
the extent applicable, as determined by the

 

Basic P&A Agreement – 2/26/15 34 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

Receiver) for providing such duplicate Failed Bank Record. A copy of each Failed
Bank Record requested shall be provided upon the request of the Receiver. If the
Receiver or Corporation is seeking access to a Failed Bank Record from the
Assuming Institution, the Receiver or Corporation need not provide a subpoena to
obtain access to the Failed Bank Records in the Assuming Institution’s custody.

ARTICLE VII. BID; INITIAL PAYMENT.

The Assuming Institution has submitted to the Receiver a Deposit premium bid of
1.59% (the “Bid Amount”). The Deposit premium bid will be applied to the total
of all Assumed Deposits except for brokered, CDARS®, and any market place or
similar subscription services Deposits as reflected on Schedule 7. On the
Payment Date, the Assuming Institution will pay to the Corporation, or the
Corporation will pay to the Assuming Institution, as the case may be, the
Initial Payment, together with interest on such amount (if the Payment Date is
not the day following the Bank Closing Date) from and including the day
following the Bank Closing Date to and including the day preceding the Payment
Date at the Settlement Interest Rate.

ARTICLE VIII. ADJUSTMENTS; SETTLEMENT PROCESS.

8.1. Pro Forma Statement. The Receiver, as soon as practicable after the Bank
Closing Date, in accordance with the best information then available, shall
provide to the Assuming Institution a Pro Forma statement reflecting any
adjustments of such liabilities and assets as may be necessary. Such Pro Forma
statement shall take into account, to the extent possible, (a) liabilities and
assets of a nature similar to those contemplated by Section 2.1 or Section 3.1,
respectively, which on the Bank Closing Date were carried in the Failed Bank’s
suspense accounts, (b) accruals as of the Bank Closing Date for all income
related to the assets and business of the Failed Bank acquired by the Assuming
Institution hereunder, whether or not such accruals were reflected on the Failed
Bank Records in the normal course of its operations, and (c) adjustments to
determine the Book Value of any investment in an Acquired Subsidiary and related
accounts on the “bank only” (unconsolidated) balance sheet of the Failed Bank
based on the Equity Method of Accounting, whether or not the Failed Bank used
the Equity Method of Accounting for investments in subsidiaries, except that the
resulting amount cannot be less than the Acquired Subsidiary’s recorded equity
as of the Bank Closing Date as reflected on the Failed Bank Records of the
Acquired Subsidiary. Acquired Subsidiaries with negative equity will be restated
to $1 pursuant to the Equity Method of Accounting. Any Acquired Asset purchased
by the Assuming Institution or any asset of an Acquired Subsidiary purchased by
the Assuming Institution pursuant to Section 3.1 which was partially or wholly
charged off during the period beginning the day after the Bid Valuation Date to
the date of the Bank Closing Date shall be deemed not to be charged off for the
purposes of the Pro Forma statement, and the purchase price shall be determined
pursuant to Section 3.2.

8.2. Correction of Errors and Omissions; Other Liabilities.

(a) Adjustments to Correct Errors. In the event any bookkeeping omissions or
errors are discovered in preparing any Pro Forma statement or in completing the
transfers and assumptions contemplated hereby, the parties hereto agree to
correct such errors and omissions, it being understood that, as far as
practicable, all adjustments will be made consistent with the

 

Basic P&A Agreement – 2/26/15 35 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

judgments, methods, policies or accounting principles utilized by the Failed
Bank in preparing and maintaining Failed Bank Records, except that adjustments
made pursuant to this Section 8.2(a) are not intended to bring the Failed Bank
Records into accordance with generally accepted accounting principles.

(b) Receiver’s Rights Regarding Other Liabilities. If the Receiver discovers at
any time subsequent to the date of this Agreement that any claim exists against
the Failed Bank which is of such a nature that it would have been included in
the liabilities assumed under Article II had the existence of such claim or the
facts giving rise thereto been known as of the Bank Closing Date, the Receiver
may, in its discretion, at any time, require that such claim be assumed by the
Assuming Institution in a manner consistent with the intent of this Agreement.
The Receiver will make appropriate adjustments to the Pro Forma statement
provided by the Receiver to the Assuming Institution pursuant to Section 8.1 as
may be necessary.

8.3. Payments. The Receiver agrees to cause to be paid to the Assuming
Institution, or the Assuming Institution agrees to pay to the Receiver, as the
case may be, on the Settlement Date, a payment in an amount which reflects net
adjustments (including any costs, expenses and fees associated with
determinations of value as provided in this Agreement) made pursuant to
Section 8.1 or Section 8.2, plus interest as provided in Section 8.4. The
Receiver and the Assuming Institution agree to effect on the Settlement Date any
further transfer of assets to or assumption of liabilities or claims by the
Assuming Institution as may be necessary in accordance with Section 8.1 or
Section 8.2.

8.4. Interest. Any amounts paid under Section 8.3 or Section 8.5 shall bear
interest for the period from and including the day following the Bank Closing
Date to and including the day preceding the payment at the Settlement Interest
Rate.

8.5. Subsequent Adjustments. In the event that the Assuming Institution or the
Receiver discovers any errors or omissions as contemplated by Section 8.2 or any
error with respect to the payment made under Section 8.3 after the Settlement
Date, the Assuming Institution and the Receiver agree to promptly correct any
such errors or omissions, make any payments and effect any transfers or
assumptions as may be necessary to reflect any such correction plus interest as
provided in Section 8.4.

ARTICLE IX. CONTINUING COOPERATION.

9.1. General Matters. The parties hereto will, in good faith and with their best
efforts, cooperate with each other to carry out the transactions contemplated by
this Agreement and to effect the purposes hereof.

9.2. Additional Title Documents. The Receiver, the Corporation and the Assuming
Institution each shall, at any time, and from time to time, upon the request of
any party hereto, execute and deliver such additional instruments and documents
of conveyance as shall be reasonably necessary to vest in the appropriate party
its full legal or equitable title in and to the property transferred pursuant to
this Agreement or to be transferred in accordance herewith. The Assuming
Institution shall prepare such instruments and documents of conveyance (in form
and substance satisfactory to the Receiver) as shall be necessary to vest title
to the Acquired Assets in the Assuming Institution. The Assuming Institution
shall be responsible for recording such instruments and documents of conveyance
at its own expense.

 

Basic P&A Agreement – 2/26/15 36 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

9.3. Claims and Suits.

(a) Defense and Settlement. The Receiver shall have the right, in its
discretion, to (i) defend or settle any claim or suit against the Assuming
Institution with respect to which the Receiver has indemnified the Assuming
Institution in the same manner and to the same extent as provided in Article
XII, and (ii) defend or settle any claim or suit against the Assuming
Institution with respect to any Liability Assumed, which claim or suit may
result in a loss to the Receiver arising out of or related to this Agreement, or
which existed against the Failed Bank on or before the Bank Closing Date. The
exercise by the Receiver of any rights under this Section 9.3(a) shall not
release the Assuming Institution with respect to any of its obligations under
this Agreement.

(b) Removal of Actions. In the event any action at law or in equity shall be
instituted by any Person against the Receiver and the Corporation as
codefendants with respect to any asset of the Failed Bank retained or acquired
pursuant to this Agreement by the Receiver, the Receiver agrees, at the request
of the Corporation, to join with the Corporation in a petition to remove the
action to the United States District Court for the proper district. The Receiver
agrees to institute, with or without joinder of the Corporation as co-plaintiff,
any action with respect to any such retained or acquired asset or any matter
connected therewith whenever notice requiring such action shall be given by the
Corporation to the Receiver.

9.4. Payment of Deposits. In the event any depositor does not accept the
obligation of the Assuming Institution to pay any Deposit liability of the
Failed Bank assumed by the Assuming Institution pursuant to this Agreement and
asserts a claim against the Receiver for all or any portion of any such Deposit
liability, the Assuming Institution agrees on demand to provide to the Receiver
funds sufficient to pay such claim in an amount not in excess of the Deposit
liability reflected on the books of the Assuming Institution at the time such
claim is made. Upon payment by the Assuming Institution to the Receiver of such
amount, the Assuming Institution shall be discharged from any further obligation
under this Agreement to pay to any such depositor the amount of such Deposit
liability paid to the Receiver.

9.5. Withheld Payments. At any time, the Receiver or the Corporation may, in its
discretion, determine that all or any portion of any deposit balance assumed by
the Assuming Institution pursuant to this Agreement does not constitute a
“Deposit” (or otherwise, in its discretion, determine that it is the best
interest of the Receiver or Corporation to withhold all or any portion of any
deposit), and may direct the Assuming Institution to withhold payment of all or
any portion of any such deposit balance. Upon such direction, the Assuming
Institution agrees to hold such deposit and not to make any payment of such
deposit balance to or on behalf of the depositor, or to itself, whether by way
of transfer, set-off or otherwise. The Assuming Institution agrees to maintain
the “withheld payment” status of any such deposit balance until directed in
writing by the Receiver or the Corporation as to its disposition. At the
direction of the Receiver or the Corporation, the Assuming Institution shall
return all or any portion of such deposit balance to the Receiver or the
Corporation, as appropriate, and thereupon the Assuming Institution shall be
discharged from any further

 

Basic P&A Agreement – 2/26/15 37 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

liability to such depositor with respect to such returned deposit balance. If
such deposit balance has been paid to the depositor prior to a demand for return
by the Corporation or the Receiver, and payment of such deposit balance had not
been previously withheld pursuant to this Section 9.5, the Assuming Institution
shall not be obligated to return such deposit balance to the Receiver or the
Corporation. The Assuming Institution shall be obligated to reimburse the
Corporation or the Receiver, as the case may be, for the amount of any deposit
balance or portion thereof paid by the Assuming Institution in contravention of
any previous direction to withhold payment of such deposit balance or return
such deposit balance the payment of which was withheld pursuant to this
Section 9.5.

9.6. Proceedings with Respect to Certain Assets and Liabilities.

(a) Cooperation by Assuming Institution. In connection with any investigation,
proceeding or other matter with respect to any asset or liability of the Failed
Bank retained by the Receiver, or any asset of the Failed Bank acquired by the
Receiver pursuant to this Agreement, the Assuming Institution shall cooperate to
the extent reasonably required by the Receiver.

(b) Access to Records. In addition to its obligations under Section 6.4, the
Assuming Institution shall provide representatives of the Receiver access at
reasonable times and locations without other limitation or qualification to
(i) its directors, officers, employees and agents and those of the Acquired
Subsidiaries, and (ii) its books and records, the books and records of such
Acquired Subsidiaries and all Credit Files, and copies thereof. Copies of books,
records, and Credit Files shall be provided by the Assuming Institution as
requested by the Receiver and the costs of duplication thereof shall be borne by
the Receiver.

(c) Loan Documents. Not later than ten (10) days after the Put Notice pursuant
to Section 3.4 or the date of the notice of transfer of any Loan by the Assuming
Institution to the Receiver pursuant to Section 3.6, the Assuming Institution
shall deliver to the Receiver such documents with respect to such Loan as the
Receiver may request, including without limitation the following: (i) all
related Credit Documents (other than certificates, notices and other ancillary
documents), (ii) a certificate setting forth the principal amount on the date of
the transfer and the amount of interest, fees and other charges then accrued and
unpaid thereon, and any restrictions on transfer to which any such Loan is
subject, and (iii) all Credit Files, and all documents, microfiche, microfilm
and computer records (including but not limited to magnetic tape, disc storage,
card forms and printed copy) maintained by, owned by, or in the possession of
the Assuming Institution or any Affiliate of the Assuming Institution relating
to the transferred Loan.

9.7. Information. The Assuming Institution promptly shall provide to the
Corporation such other information, including financial statements and
computations, relating to the performance of the provisions of this Agreement as
the Corporation or the Receiver may request from time to time, and, at the
request of the Receiver, make available employees of the Failed Bank employed or
retained by the Assuming Institution to assist in preparation of the Pro Forma
statement pursuant to Section 8.1.

9.8. Tax Ruling. The Assuming Institution shall not at any time, without the
Corporation’s prior consent, seek a private letter ruling or other determination
from the

 

Basic P&A Agreement – 2/26/15 38 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

Internal Revenue Service or otherwise seek to qualify for any special tax
treatment or benefits associated with any payments made by the Receiver or
Corporation pursuant to this Agreement.

ARTICLE X. CONDITION PRECEDENT.

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Bank Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, the closing of the Failed Bank and the
appointment of the Receiver, the chartering of the Assuming Institution, and any
agreements, documents, matters or proceedings contemplated hereby or thereby.

ARTICLE XI. REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION.

The Assuming Institution represents and warrants to the Corporation and the
Receiver as follows:

11.1. Corporate Existence and Authority. The Assuming Institution (a) is duly
organized, validly existing and in good standing under the laws of its
Chartering Authority and has full power and authority to own and operate its
properties and to conduct its business as now conducted by it, and (b) has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The Assuming Institution has taken all necessary
corporate (or other applicable governance) action to authorize the execution,
delivery and performance of this Agreement and the performance of the
transactions contemplated hereby.

11.2. Third Party Consents. No governmental authority or other third party
consents (including but not limited to approvals, licenses, registrations or
declarations) are required in connection with the execution, delivery or
performance by the Assuming Institution of this Agreement, other than such
consents as have been duly obtained and are in full force and effect.

11.3. Execution and Enforceability. This Agreement has been duly executed and
delivered by the Assuming Institution and when this Agreement has been duly
authorized, executed and delivered by the Corporation and the Receiver, this
Agreement will constitute the legal, valid and binding obligation of the
Assuming Institution, enforceable in accordance with its terms.

11.4. Compliance with Law.

(a) No Violations. Neither the Assuming Institution nor any of its Subsidiaries
is in violation of any statute, regulation, order, decision, judgment or decree
of, or any restriction imposed by, the United States of America, any State,
municipality or other political subdivision or any agency of any of the
foregoing, or any court or other tribunal having jurisdiction over the Assuming
Institution or any of its Subsidiaries or any assets of any such Person, or any
foreign government or agency thereof having such jurisdiction, with respect to
the

 

Basic P&A Agreement – 2/26/15 39 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

conduct of the business of the Assuming Institution or of any of its
Subsidiaries, or the ownership of the properties of the Assuming Institution or
any of its Subsidiaries, which, either individually or in the aggregate with all
other such violations, would materially and adversely affect the business,
operations or condition (financial or otherwise) of the Assuming Institution or
the ability of the Assuming Institution to perform, satisfy or observe any
obligation or condition under this Agreement.

(b) No Conflict. Neither the execution and delivery nor the performance by the
Assuming Institution of this Agreement will result in any violation by the
Assuming Institution of, or be in conflict with, any provision of any applicable
law or regulation, or any order, writ or decree of any court or governmental
authority.

11.5. Insured or Guaranteed Loans. If any Loans being transferred pursuant to
this Agreement are insured or guaranteed by any department or agency of any
governmental unit, federal, state or local, Assuming Institution represents that
Assuming Institution has been approved by such agency and is an approved lender
or mortgagee, as appropriate, if such approval is required. The Assuming
Institution further assumes full responsibility for determining whether or not
such insurance or guarantees are in full force and effect on the date of this
Agreement and with respect to those Loans whose insurance or guaranty is in full
force and effect on the date of this Agreement, Assuming Institution assumes
full responsibility for doing all things necessary to insure such insurance or
guarantees remain in full force and effect. Assuming Institution agrees to
assume all of the obligations under the contract(s) of insurance or guaranty and
agrees to cooperate with the Receiver where necessary to complete forms required
by the insuring or guaranteeing department or agency to effect or complete the
transfer to Assuming Institution.

11.6. Representations Remain True. The Assuming Institution represents and
warrants that it has executed and delivered to the Corporation a Purchaser
Eligibility Certification and Confidentiality Agreement and that all information
provided and representations made by or on behalf of the Assuming Institution in
connection with this Agreement and the transactions contemplated hereby,
including, but not limited to, the Purchaser Eligibility Certification and
Confidentiality Agreement (which are affirmed and ratified hereby) are and
remain true and correct in all material respects and do not fail to state any
fact required to make the information contained therein not misleading.

11.7. No Reliance; Independent Advice. The Assuming Institution is not relying
on the Receiver or the Corporation for any business, legal, tax, accounting,
investment or other advice in connection with this Agreement and the Exhibits
hereto and documents delivered in connection with the foregoing, and has had
adequate opportunity to consult with advisors of its choice in connection
therewith.

ARTICLE XII. INDEMNIFICATION.

12.1. Indemnification of Indemnitees. From and after the Bank Closing Date and
subject to the limitations set forth in this Section 12.1 and Section 12.6 and
compliance by the Indemnitee with Section 12.2, the Receiver agrees to indemnify
and hold harmless the Indemnitee against any and all costs, losses, liabilities,
expenses (including attorneys’ fees) incurred prior to the assumption of defense
by the Receiver pursuant to Section 12.2(d),

 

Basic P&A Agreement – 2/26/15 40 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

judgments, fines and amounts paid in settlement actually and reasonably incurred
in connection with claims against an Indemnitee based on liabilities of the
Failed Bank that are not assumed by the Assuming Institution pursuant to this
Agreement or subsequent to the execution hereof by the Assuming Institution or
any Subsidiary or Affiliate of the Assuming Institution for which
indemnification is provided:

(a) hereunder in this Section 12.1, subject to certain exclusions as provided in
Section 12.1(b):

(i) claims based on the rights of any shareholder or former shareholder as such
of (A) the Failed Bank, or (B) any Subsidiary or Affiliate of the Failed Bank;

(ii) claims based on the rights of any creditor as such of the Failed Bank, or
any creditor as such of any director, officer, employee or agent of the Failed
Bank, with respect to any indebtedness or other obligation of the Failed Bank
arising prior to the Bank Closing Date;

(iii) claims based on the rights of any present or former director, officer,
employee or agent as such of the Failed Bank or of any Subsidiary or Affiliate
of the Failed Bank;

(iv) claims based on any action or inaction prior to the Bank Closing Date of
the Failed Bank, its directors, officers, employees or agents as such, or any
Subsidiary or Affiliate of the Failed Bank, or the directors, officers,
employees or agents as such of such Subsidiary or Affiliate;

(v) claims based on any malfeasance, misfeasance or nonfeasance of the Failed
Bank, its directors, officers, employees or agents with respect to the trust
business of the Failed Bank, if any;

(vi) claims based on any failure or alleged failure (not in violation of law) by
the Assuming Institution to continue to perform any service or activity
previously performed by the Failed Bank which the Assuming Institution is not
required to perform pursuant to this Agreement or which arise under any contract
to which the Failed Bank was a party which the Assuming Institution elected not
to assume in accordance with this Agreement and which neither the Assuming
Institution nor any Subsidiary or Affiliate of the Assuming Institution has
assumed subsequent to the execution hereof;

(vii) claims arising from any action or inaction of any Indemnitee, including
for purposes of this Section 12.1(a)(vii) the former officers or employees of
the Failed Bank or of any Subsidiary or Affiliate of the Failed Bank that is
taken upon the specific written direction of the Corporation or the Receiver,
other than any action or inaction taken in a manner constituting bad faith,
gross negligence or willful misconduct; and

(viii) claims based on the rights of any depositor of the Failed Bank whose
deposit has been accorded “withheld payment” status and/or returned to the
Receiver or Corporation in accordance with Section 9.5 and/or has become an
“unclaimed deposit” or has been returned to the Corporation or the Receiver in
accordance with Section 2.3;

 

Basic P&A Agreement – 2/26/15 41 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(b) provided that with respect to this Agreement, except for Section
12.1(a)(vii) and (viii), no indemnification will be provided under this
Agreement for any:

(i) judgment or fine against, or any amount paid in settlement (without the
written approval of the Receiver) by, any Indemnitee in connection with any
action that seeks damages against any Indemnitee (a “Counterclaim”) arising with
respect to any Acquired Asset and based on any action or inaction of either the
Failed Bank, its directors, officers, employees or agents as such prior to the
Bank Closing Date, unless any such judgment, fine or amount paid in settlement
exceeds the greater of (A) the Repurchase Price of such Acquired Asset, or
(B) the monetary recovery sought on such Acquired Asset by the Assuming
Institution in the cause of action from which the Counterclaim arises; and in
such event the Receiver will provide indemnification only in the amount of such
excess; and no indemnification will be provided for any costs or expenses other
than any costs or expenses (including attorneys’ fees) which, in the
determination of the Receiver, have been actually and reasonably incurred by
such Indemnitee in connection with the defense of any such Counterclaim; and it
is expressly agreed that the Receiver reserves the right to intervene, in its
discretion, on its behalf and/or on behalf of the Receiver, in the defense of
any such Counterclaim;

(ii) claims with respect to any liability or obligation of the Failed Bank that
is expressly assumed by the Assuming Institution pursuant to this Agreement or
subsequent to the execution hereof by the Assuming Institution or any Subsidiary
or Affiliate of the Assuming Institution;

(iii) claims with respect to any liability of the Failed Bank to any present or
former employee as such of the Failed Bank or of any Subsidiary or Affiliate of
the Failed Bank, which liability is expressly assumed by the Assuming
Institution pursuant to this Agreement or subsequent to the execution hereof by
the Assuming Institution or any Subsidiary or Affiliate of the Assuming
Institution;

(iv) claims based on the failure of any Indemnitee to seek recovery of damages
from the Receiver for any claims based upon any action or inaction of the Failed
Bank, its directors, officers, employees or agents as fiduciary, agent or
custodian prior to the Bank Closing Date;

(v) claims based on any violation or alleged violation by any Indemnitee of the
antitrust, branching, banking or bank holding company or securities laws of the
United States of America or any State thereof;

(vi) claims based on the rights of any present or former creditor, customer, or
supplier as such of the Assuming Institution or any Subsidiary or Affiliate of
the Assuming Institution;

(vii) claims based on the rights of any present or former shareholder as such of
the Assuming Institution or any Subsidiary or Affiliate of the Assuming
Institution regardless of whether any such present or former shareholder is also
a present or former shareholder of the Failed Bank;

 

Basic P&A Agreement – 2/26/15 42 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(viii) claims, if the Receiver determines that the effect of providing such
indemnification would be to (A) expand or alter the provisions of any warranty
or disclaimer thereof provided in Section 3.3 or any other provision of this
Agreement, or (B) create any warranty not expressly provided under this
Agreement;

(ix) claims which could have been enforced against any Indemnitee had the
Assuming Institution not entered into this Agreement;

(x) claims based on any liability for taxes or fees assessed with respect to the
consummation of the transactions contemplated by this Agreement, including
without limitation any subsequent transfer of any Acquired Assets or Liabilities
Assumed to any Subsidiary or Affiliate of the Assuming Institution or [Ally 1]
or [Ally 2];

(xi) except as expressly provided in this Article XII, claims based on any
action or inaction of any Indemnitee, and nothing in this Agreement shall be
construed to provide indemnification for (i) the Failed Bank, (ii) any
Subsidiary or Affiliate of the Failed Bank, or (iii) any present or former
director, officer, employee or agent of the Failed Bank or its Subsidiaries or
Affiliates; provided that the Receiver, in its sole and absolute discretion, may
provide indemnification hereunder for any present or former director, officer,
employee or agent of the Failed Bank or its Subsidiaries or Affiliates who is
also or becomes a director, officer, employee or agent of the Assuming
Institution or its Subsidiaries or Affiliates;

(xii) claims or actions which constitute a breach by the Assuming Institution of
the representations and warranties contained in Article XI;

(xiii) claims arising out of or relating to the condition of or generated by an
Acquired Asset arising from or relating to the presence, storage or release of
any hazardous or toxic substance, or any pollutant or contaminant, or condition
of such Acquired Asset which violate any applicable Federal, State or local law
or regulation concerning environmental protection; and

(xiv) claims based on, related to or arising from any asset, including a loan,
acquired or liability assumed by the Assuming Institution, other than pursuant
to this Agreement;

(c) No indemnification will be provided pursuant to this Article XII to the
Assuming Institution with respect to any asset or liability of the Failed Bank
that was purchased or assumed by BANCO POPULAR NORTH AMERICA as provided
pursuant to the Alliance Agreement dated February 18, 2015, FIRSTBANK PUERTO
RICO as provided pursuant to the Alliance Agreement dated February 18, 2015, AM
PR LLC as provided pursuant to the Alliance Agreement dated February 18, 2015,
or CENTENNIAL BANK as provided pursuant to the Alliance Agreement dated
February 13, 2015.

 

Basic P&A Agreement – 2/26/15 43 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

12.2. Conditions Precedent to Indemnification. It shall be a condition precedent
to the obligation of the Receiver to indemnify any Indemnitee pursuant to this
Article XII that such Indemnitee shall, with respect to any claim made or
threatened against such Indemnitee for which such Indemnitee is or may be
entitled to indemnification hereunder:

(a) give written notice to the Regional Counsel (Litigation Branch) of the
Corporation in the manner and at the address provided in Section 13.6 of such
claim as soon as practicable after such claim is made or threatened; provided
that notice must be given on or before the date which is six (6) years from the
date of this Agreement; any Indemnitee other than the Assuming Institution will
give notice directly to the Receiver and not through the Assuming Institution;

(b) provide to the Receiver such information and cooperation with respect to
such claim as the Receiver may reasonably require;

(c) cooperate and take all steps, as the Receiver may reasonably require, to
preserve and protect any defense to such claim;

(d) in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Receiver the right, which the Receiver may exercise
in its sole and absolute discretion, to conduct the investigation, control the
defense and effect settlement of such claim, including without limitation the
right to designate counsel and to control all negotiations, litigation,
arbitration, settlements, compromises and appeals of any such claim, all of
which shall be at the expense of the Receiver; provided that the Receiver shall
have notified the Person claiming indemnification in writing that such claim is
a claim with respect to which such Person is entitled to indemnification under
this Article XII;

(e) not incur any costs or expenses in connection with any response or suit with
respect to such claim, unless such costs or expenses were incurred upon the
written direction of the Receiver; provided that the Receiver shall not be
obligated to reimburse the amount of any such costs or expenses unless such
costs or expenses were incurred upon the written direction of the Receiver;

(f) not release or settle such claim or make any payment or admission with
respect thereto, unless the Receiver consents thereto; provided that the
Receiver shall not be obligated to reimburse the amount of any such settlement
or payment unless such settlement or payment was effected upon the written
direction of the Receiver; and

(g) take such reasonable action as the Receiver may request in writing as
necessary to preserve, protect or enforce the rights of the Indemnitee against
any Primary Indemnitor.

12.3. No Additional Warranty. Nothing in this Article XII shall be construed or
deemed to (a) expand or otherwise alter any warranty or disclaimer thereof
provided under Section 3.3 or any other provision of this Agreement with respect
to, among other matters, the title, value, collectability, genuineness,
enforceability, documentation, condition or freedom from liens or encumbrances,
of any (i) Acquired Asset, or (ii) asset of the Failed Bank purchased by the
Assuming Institution subsequent to the execution of this Agreement by the
Assuming Institution or any Subsidiary or Affiliate of the Assuming Institution,
or (b) create any warranty not expressly provided under this Agreement with
respect thereto.

 

Basic P&A Agreement – 2/26/15 44 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

12.4. Indemnification of Receiver and Corporation. From and after the Bank
Closing Date, the Assuming Institution, BANCO POPULAR NORTH AMERICA, FIRSTBANK
PUERTO RICO, AM PR LLC, and CENTENNIAL BANK agree to indemnify and hold harmless
the Corporation and the Receiver and their respective directors, officers,
employees and agents from and against any and all costs, losses, liabilities,
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred in connection with any of the
following:

(a) claims based on any and all liabilities or obligations of the Failed Bank
assumed by the Assuming Institution pursuant to this Agreement or subsequent to
the execution hereof by the Assuming Institution or any Subsidiary or Affiliate
of the Assuming Institution, whether or not any such liabilities subsequently
are sold and/or transferred, other than any claim based upon any action or
inaction of any Indemnitee as provided in Section 12.1(a)(vii) or (viii);

(b) claims based on any act or omission of any Indemnitee (including but not
limited to claims of any Indemnitee claiming any right or title by or through
the Assuming Institution with respect to Acquired Assets transferred to the
Receiver pursuant to Section 3.4 or Section 3.6), other than any action or
inaction of any Indemnitee as provided in (vii) or (viii) of Section 12.1(a);
and

(c) claims based on any failure of the Assuming Institution to comply with any
provision of Article VI.

12.5. Obligations Supplemental. The obligations of the Receiver, and the
Corporation as guarantor in accordance with Section 12.7, to provide
indemnification under this Article XII are to supplement any amount payable by
any Primary Indemnitor to the Indemnitee indemnified under this Article XII.
Consistent with that intent, the Receiver agrees only to make payments pursuant
to such indemnification to the extent not payable by a Primary Indemnitor. If
the aggregate amount of payments by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, and all Primary Indemnitors with
respect to any item of indemnification under this Article XII exceeds the amount
payable with respect to such item, such Person being indemnified shall notify
the Receiver thereof and, upon the request of the Receiver, shall promptly pay
to the Receiver, or the Corporation as appropriate, the amount of the Receiver’s
(or Corporation’s) payments to the extent of such excess.

12.6. Criminal Claims. Notwithstanding any provision of this Article XII to the
contrary, in the event that any Person being indemnified under this Article XII
shall become involved in any criminal action, suit or proceeding, whether
judicial, administrative or investigative, the Receiver shall have no obligation
hereunder to indemnify such Person for liability with respect to any criminal
act or to the extent any costs or expenses are attributable to the defense
against the allegation of any criminal act, unless (a) the Person is successful
on the merits or otherwise in the defense against any such action, suit or
proceeding, or (b) such action, suit or proceeding is terminated without the
imposition of liability on such Person.

12.7. Limited Guaranty of the Corporation. The Corporation hereby guarantees
performance of the Receiver’s obligation to indemnify the Indemnitees as set
forth in this Article XII. It is a condition to the Corporation’s obligation
hereunder that the Indemnitee shall comply in all respects with the applicable
provisions of this Article XII. The Corporation shall be liable

 

Basic P&A Agreement – 2/26/15 45 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

hereunder only for such amounts, if any, as the Receiver is obligated to pay
under the terms of this Article XII but shall fail to pay. Except as otherwise
provided above in this Section 12.7, nothing in this Article XII is intended or
shall be construed to create any liability or obligation on the part of the
Corporation, the United States of America or any department or agency thereof
under or with respect to this Article XII, or any provision hereof, it being the
intention of the parties hereto that the obligations undertaken by the Receiver
under this Article XII are the sole and exclusive responsibility of the Receiver
and no other Person or entity.

12.8. Subrogation. Upon payment by the Receiver, or the Corporation as guarantor
in accordance with Section 12.7, to any Indemnitee for any claims indemnified by
the Receiver under this Article XII, the Receiver, or the Corporation as
appropriate, shall become subrogated to all rights of the Indemnitee against any
other Person to the extent of such payment.

12.9. Successor Liability under Puerto Rico Act 80. Notwithstanding any other
provision in this Agreement, from and after Bank Closing:

(a) any claim by a Failed Bank employee against the Assuming Institution and
based, in whole or in part, on any successor liability arising by operation of
law pursuant to Puerto Rico Act No. 80 of May 30, 1976, as amended (“Act 80”),
including a claim for severance or enhanced severance, shall be subject to
indemnity under Section 12.1(a)(iii) and shall not be excluded from indemnity by
reason of Section 12.1(b), other than a claim for salary for the period from the
Bank Closing until the Assuming Institution determines not to retain a Failed
Bank employee pursuant to Section 4.12; and

(b) any claim for severance or enhanced severance against the Assuming
Institution by a Failed Bank employee not determined to be retained by the
Assuming Institution pursuant to Section 4.12 shall, to the extent based on Act
80, be subject to indemnity under Section 12.1(a)(iii) and shall not be excluded
from indemnity by reason of Section 12.1(b). The Assuming Institution shall not
be subject to indemnification for (i) claims based upon the violation by the
Assuming Institution of other statutes or provisions of the Puerto Rico
constitution, or (ii) claims for severance or enhanced severance under
subsection (b) of this section arising from terminations of employment by the
Assuming Institution occurring after one year of the signing of this Agreement.

ARTICLE XIII. MISCELLANEOUS.

13.1. Costs, Fees, and Expenses. All fees, costs and expenses incurred by a
party in connection with this Agreement (including the performance of any
obligations or the exercise of any rights hereunder) shall be borne by such
party unless expressly otherwise provided; provided that the Assuming
Institution shall pay all fees, costs and expenses (other than attorneys’ fees
incurred by the Receiver) incurred in connection with the transfer to it of any
Acquired Assets or Liabilities Assumed hereunder or in accordance herewith.
Further, the Assuming Institution shall be responsible for the payment of MERS
routine transaction charges.

13.2. WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY

 

Basic P&A Agreement – 2/26/15 46 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

APPLICABLE LAW, ALL RIGHT TO TRIAL BY JURY IN OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

13.3. Consent; Determination or Discretion. When the consent or approval of a
party is required under this Agreement, such consent or approval shall be
obtained in writing and unless expressly otherwise provided, shall not be
unreasonably withheld or delayed. When a determination or decision is to be made
by a party under this Agreement, that party shall make such determination or
decision in its reasonable discretion unless expressly otherwise provided.

13.4. Rights Cumulative. Except as expressly otherwise provided herein, the
rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.

13.5. References. References in this Agreement to Recitals, Articles, Sections,
Schedules and Exhibits are to Recitals, Articles, Sections, Schedules and
Exhibits of this Agreement, respectively. References to parties are to the
parties to this Agreement. Unless expressly otherwise provided, references to
days and months are to calendar days and months respectively. In any case where
a notice or other action is due on a day which is not a Business Day, such
notice or other action may be delayed until the next-succeeding Business Day.
Article and Section headings are for convenient reference and shall not affect
the meaning of this Agreement. References to the singular shall include the
plural, as the context may require, and vice versa.

13.6. Notice.

(a) Form of Notices. All notices shall be given in writing and provided in
accordance with the provisions of this Section 13.6, unless expressly otherwise
provided.

 

Basic P&A Agreement – 2/26/15 47 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(b) Notice to the Receiver or the Corporation. With respect to a notice under
this Agreement:

Federal Deposit Insurance Corporation

1601 Bryan Street

Dallas, Texas 75201

Attention: Settlement Agent

In addition, with respect to notices under Section 4.6, with a copy to:

BankPremiseNotice@fdic.gov

In addition, with respect to notice under Article XII:

Regional Counsel (Litigation Branch)

1601 Bryan Street

Dallas, TX 75201

In addition, with respect to communications under Exhibit 4.13, a copy to:

Federal Deposit Insurance Corporation

1601 Bryan Street

Dallas, Texas 75201

Attention: Interim Servicing Manager,

(c) Notice to Assuming Institution. With respect to a notice under this
Agreement:

Banco Popular de Puerto Rico

209 Munoz Rivera Avenue

Hato Rey, PR 00918

Attention: Richard C. Carrion, CEO & Chmn

with a copy to: Javier D. Ferrer

Telephone: 787-763-6405

Facsimile: 787-756-0277

13.7. Entire Agreement. This Agreement, including the Schedules and Exhibits
hereto and thereto, embody the entire agreement of the parties hereto in
relation to the subject matter herein and supersede all prior understandings or
agreements, oral or written, between the parties.

13.8. Counterparts. This Agreement may be executed in any number of counterparts
and by the duly authorized representative of a different party hereto on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.

13.9. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN

 

Basic P&A Agreement – 2/26/15 48 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

ACCORDANCE WITH THE FEDERAL LAW OF THE UNITED STATES OF AMERICA, AND IN THE
ABSENCE OF CONTROLLING FEDERAL LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE IN
WHICH THE MAIN OFFICE OF THE FAILED BANK IS LOCATED.

13.10. Successors and Assigns.

(a) Binding on Successors and Assigns; Assignment. All terms and conditions of
this Agreement shall be binding on the successors and assigns of the Receiver,
the Corporation and the Assuming Institution. The Receiver may assign or
otherwise transfer this Agreement and the rights and obligations of the Receiver
hereunder (in whole or in part) to the Corporation in its corporate capacity
without the consent of Assuming Institution. Notwithstanding anything to the
contrary contained in this Agreement, the Assuming Institution may not assign or
otherwise transfer this Agreement or any of the Assuming Institution’s rights or
obligations hereunder (in whole or in part) without the prior written consent of
the Receiver, which consent may be granted or withheld by the Receiver in its
sole and absolute discretion.

(b) No Third Party Beneficiaries. Except as specified in (c), below, nothing
expressed or referred to in this Agreement is intended or shall be construed to
give any Person other than the Receiver, the Corporation and the Assuming
Institution any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provisions contained herein, it being the intention of
the parties hereto that this Agreement, the obligations and statements of
responsibilities hereunder, and all other conditions and provisions hereof are
for the sole and exclusive benefit of the Receiver, the Corporation and the
Assuming Institution and for the benefit of no other Person.

(c) Specific Third Party Beneficiaries Under Article XII Only. BANCO POPULAR
NORTH AMERICA, FIRSTBANK PUERTO RICO, AM PR LLC, and CENTENNIAL BANK are third
party beneficiaries under Article XII of this Agreement, but only to the extent
they meet the definition and conditions of as Indemnitee under this Agreement
and the conditions under Article XII of this Agreement, and only for the term of
this Agreement. These specified entities are not third party beneficiaries under
any other Articles of this Agreement.

13.11. Modification. No amendment or other modification, rescission or release
of any part of this Agreement, shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties.

13.12. Manner of Payment. All payments due under this Agreement shall be in
lawful money of the United States of America in immediately available funds as
each party hereto may specify to the other parties; provided that in the event
the Receiver or the Corporation is obligated to make any payment hereunder in
the amount of $25,000.00 or less, such payment may be made by check.

13.13. Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this

 

Basic P&A Agreement – 2/26/15 49 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.

13.14. Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.

13.15. Term of Agreement. This Agreement shall continue in full force and effect
until the sixth (6th) anniversary of the Bank Closing Date; provided that the
provisions of Sections 6.3 and 6.4 shall survive the expiration of the term of
this Agreement; and provided further that the receivership of the Failed Bank
may be terminated prior to the expiration of the term of this Agreement, and in
such event, the guaranty of the Corporation, as provided in and in accordance
with the provisions of Section 12.7, shall be in effect for the remainder of the
term of this Agreement. Expiration of the term of this Agreement shall not
affect any claim or liability of any party with respect to any (a) amount which
is owing at the time of such expiration, regardless of when such amount becomes
payable, and (b) breach of this Agreement occurring prior to such expiration,
regardless of when such breach is discovered.

13.16. Survival of Covenants, Etc. The covenants, representations, and
warranties in this Agreement shall survive the execution of this Agreement and
the consummation of the transactions contemplated hereunder.

13.17 Right of Receiver or Corporation to Audit. The Receiver or the
Corporation, their respective agents, contractors and employees, may (but are
not required to) perform an audit to determine the Assuming Institution’s
compliance with this Agreement at any time, by providing not less than ten
(10) Business Days prior notice. The scope and duration of any such audit shall
be at the discretion of the Receiver or the Corporation, as the case may be. The
Receiver or the Corporation, as the case may be, shall bear the expense of any
such audit. In the event that any corrections are necessary as a result of such
an audit, the Assuming Institution and the Receiver shall make such accounting
adjustments, payments and withholdings as may be necessary to give retroactive
effect to such corrections.

[Signature Page Follows]

 

Basic P&A Agreement – 2/26/15 50 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF DORAL BANK

SAN JUAN, PUERTO RICO BY:

 

NAME:

 

TITLE:

 

Attest:

 

FEDERAL DEPOSIT INSURANCE CORPORATION BY:

 

NAME:

 

TITLE:

 

Attest:

 

BANCO POPULAR DE PUERTO RICO BY:

 

NAME:

 

TITLE:

 

Attest:

 

 

Basic P&A Agreement – 2/26/15 51 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_005.jpg]

SCHEDULE 2.1(a) EXCLUDED DEPOSIT LIABILITY ACCOUNTS Doral Bank has deposits
associated with the Depository Organization (DO) Cede & Co as Nominee for DTC.
The DO accounts do not pass to the Assuming Bank and are excluded from the
transaction as described in section 2.1 of the P&A Agreement. The attached
Schedule 2.1.a DO Detail Report identifies the DO accounts as of 12/31/2014. The
attached Schedule 2.1 a “Exhibit B” identifies a DFC Holding Company account
that will not pass to the Assuming institution and is excluded from the
transaction as described in section 2.1 of the P&A Agreement. This schedule will
be updated post closing with data as of Bank Closing date. As of 12/31/2015
Stated Current Coupon Maturity Outstanding Issue Cusip Position ID Rate All-In
Cost Date Balance Price Book Value

 

Basic P&A Agreement – 2/26/15 52 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_006.jpg]

 

Basic P&A Agreement – 2/26/15 53 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_007.jpg]

 

Basic P&A Agreement – 2/26/15 54 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_008.jpg]

 

Basic P&A Agreement – 2/26/15 55 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_009.jpg]

 

Basic P&A Agreement – 2/26/15 56 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_010.jpg]

1.22 1.43 703,891,000 702,729,322
Schedule 2.1 a “Exhibit B”
Schedule 2.1a (Deposits excluded)
Date Last Class Category Product DDA Current Updated Code Number Account Balance
02/24/2015 8 DDA AFFILIATES DFC 10111 240000112 $151,462.96
Total $151,462.96

 

Basic P&A Agreement – 2/26/15 57 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

SCHEDULE 3.1(h)

ACQUIRED SUBSIDIARIES

NONE.

 

Basic P&A Agreement – 2/26/15 58 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_012.jpg]

SCHEDULE 3.1(n)
ACQUIRED ASSETS IN OPTIONAL LOAN POOLS
Loan Pools 10, 20, 30, 60, Performing 80, 100, 200, 300, 400 and 500. Detailed
lists to be attached at closing.
ASSETS SPECIFICALLY EXCLUDED FROM ANY OF THE OPTIONAL LOAN POOLS
Schedule 3.1(n) Excluded Items
1.) The capital stock of Doral Money, Inc.
2.) Revolving Credit Grid Note dated October 12, 2011 in the amount of $2.5
billion from Doral Money, Inc. payable to Doral Bank.
(This $2.5 billion revolving credit agreement between Doral Money, Inc. and
Doral Bank is dated October 12, 2011 of which the balance outstanding as of
12/31/14 $188,145,055.90 . This note is part of the “Doral Money Asset Package.”
3.) Doral Bank GL Account #340000050 as of 12/31/14: $2,924,803.21 4.) Doral
Bank GL Account #340000054 as of 12/31/14: $154.04 5.) Doral Bank GL Account
#567000050 as of 12/31/14: ($3,266.26) 6.) Any other related accounts and or GL
accounts between Doral Bank and Doral Money, Inc.
7.) An assignment of the Doral Bank’s Collateral Management Rights and
obligations in CLO I, CLO II, and CLO III
8.) Mortgage Servicing Rights (MSR’s)
9.) All Mortgage Servicing Advances

 

Basic P&A Agreement – 2/26/15 59 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

SCHEDULE 3.1(o)

OTHER REAL ESTATE

NONE.

 

Basic P&A Agreement – 2/26/15 60 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

SCHEDULE 3.2

PURCHASE PRICE OF ACQUIRED ASSETS

 

(a) cash and receivables from depository institutions, including cash items in
the process of collection, plus interest thereon: Book Value (b) securities
(exclusive of the capital stock of Acquired Subsidiaries and FHLB stock), plus
interest thereon: As provided in Section 3.2(b) (c) federal funds sold and
repurchase agreements, if any, including interest thereon: Book Value (d) Loans,
other than those in Optional Loan Pools: Book Value (e) credit card business:
Book Value (f) safe deposit business, safekeeping business and trust business,
if any: Book Value (g) Failed Bank Records and other documents: Book Value (h)
Loans in Optional Loan Pools: As set forth on the Bid Form (i) all repossessed
collateral, such as boats, motor vehicles, aircraft, trailers, and fire arms
Book Value (j) capital stock of any Acquired Subsidiaries (subject to
Section 3.2(b), and FHLB stock: Book Value (k) amounts owed to the Failed Bank
by any Acquired Subsidiaries: Book Value (l) assets securing Deposits of public
money, to the extent not otherwise purchased hereunder: Book Value (m)
overdrafts of customers: Book Value (n) rights, if any, with respect to
Qualified Financial Contracts: As provided in Section 3.2(c)

 

Basic P&A Agreement – 2/26/15 61 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(o) rights of the Failed Bank to have loan servicing provided to the Failed Bank
by others and related contracts: Book Value (p) Personal Computers and Owned
Data Management Equipment: Fair Market Value (q) Safe Deposit Boxes Fair Market
Value Assets subject to an option to purchase:

(a)

Bank Premises with a fixed price: As set forth on the Bid Form All other Bank
Premises Fair Market Value

(b)

Furniture and Equipment: Fair Market Value

(c)

Fixtures: Fair Market Value

(d)

Other Equipment: Fair Market Value

(e)

Specialty Assets Fair Market Value

 

Basic P&A Agreement – 2/26/15 62 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_016.jpg]

SCHEDULE 3.1(o) OTHER REAL ESTATE
NONE.
SCHEDULE 3.5(l) EXCLUDED SECURITIES
ORIGINAL MATURITY
CUSIP ASSET NAME/DESCRIPTION FACE/PAR DATE BOOK VALUE
TOTAL $

 

Basic P&A Agreement – 2/26/15 63 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

BANK PREMISES IN UNDERSERVED AREAS

NONE.

 

Basic P&A Agreement – 2/26/15 64 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

SCHEDULE 6.3

DATA RETENTION CATALOG

FDIC Data Management Services (DMS)

Acquirer Data Retention Catalog

Version 3.0

Failed Institution

Name

Data Center Address

Assuming Institution

Name

Address

DRC Preparation Date

DRC Preparer’s Contact

Name

Designation

Phone

Email

Alternate Contact for Subsequent Data Requests (if different from above)

Name

Phone

Email

Instructions

 

1. Provide preparer’s contact information and Bank information on the “Cover
Page” tab.

 

2. Provide point of contact and desired procedure for data requests on the “Data
Request Procedure” Tab.

 

3. Provide the requested application retention details on “Data Retention” tab
of this workbook.

 

  a. Update provided application list with any additional systems that were not
included

 

  b. Select the most appropriate value from the drop down list when the list is
provided with applicable column.

If you need additional clarification while recording the information, please
call Kevin Sheehan (FDIC) at 703-562-2012 or Leslie Bowie (FDIC ) at
703-562-6262. Send the final copy of this document to
FDICDRCSubmission@fdic.gov.

 

Basic P&A Agreement – 2/26/15 65 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277exa_pg058.jpg]

 

Basic P&A Agreement – 2/26/15 66 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_020.jpg]

SCHEDULE 7
The accounts identified below will pass to the Assuming Institution (unless
otherwise noted). When calculating the premium to be paid on Assumed Deposits in
a purchase and assumption transaction, the FDIC will exclude the following
categories of deposit accounts:
Category Description Amount
I Non-DO Brokered Deposits $ 5,593,180.00 II CDARS $ 0.00 III Market Place
Deposits $429,501,760.35 IV Employee Account Branch – 88PR
(2/16/2015) $125,831,290.41 Total deposits excluded from calculation of premium
$560,926,230.76
Category Description I. Brokered Deposits
Brokered deposit accounts are accounts for which the “depositor of record” is an
agent, nominee or custodian who deposits funds for a principal or principals to
whom “pass-through” deposit insurance coverage may be extended. The FDIC
separates brokered deposit accounts into two categories: 1) Depository
Organization (DO) Brokered Deposits and 2) Non-Depository Organization (Non-DO)
Brokered Deposits. This distinction is made by the FDIC to facilitate our role
as Receiver and Insurer. These terms will not appear on other “brokered deposit”
reports generated by Doral Bank Bank.
Non-DO Brokered Deposits pass to the Assuming Institution, but are excluded from
Assumed Deposits when the deposit premium is calculated. Please see the attached
“Schedule 7 – Non-DO Broker Deposit Detail Report” for a listing of these
accounts. This list will be updated post closing with balances as of the Bank
Closing Date.
Doral Bank has DO Brokered Deposits (Cede & Co as Nominee for DTC) and they are
excluded from Assumed Deposits in the Purchase and Assumption Agreement.
II. CDARS
CDARS deposits pass to the Assuming Institution, but are excluded from Assumed
Deposits when the deposit premium is calculated.
Doral Bank did not participate in the CDARS program as of the date of the
deposit download. If CDARS deposits are taken between the date of the deposit
download and the Bank Closing Date, they will be identified post closing and
made part of Schedule 7 to the Purchase and Assumption Agreement.

 

Basic P&A Agreement – 2/26/15 67 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_021.jpg]

III. Market Place Deposits
“Market Place Deposits” is a description given to deposits that may ® have been
solicited via a money desk, internet subscription service (for example,
QwickRate ), or similar programs.
Doral Bank does have Internet deposits as identified above. The Internet
deposits are reported as time deposits in the Call Report. Doral Bank uses
“Branch 62NY and 63NY on their system to identify Internet deposits. Please see
the attached “Schedule 7 – Internet Deposit Detail Report” for a listing of
these accounts as of December 31, 2014. This list will be updated post closing
with balances as of the Bank Closing Date.
IV. 88PR – Employee Account Branch Deposits
“Employee Account Branch Deposits” have been identified as being mostly Doral
Bank (including subsidiaries and affiliates) owned deposits and not core
deposits. Doral Bank uses “Branch 88PR” on their system to identify these
deposits. No deposit premium will be paid on these accounts as they are mostly
internal accounts and thus primarily not customers.
This schedule provides account categories and balances as of the date of the
deposit download, or as indicated. The deposit franchise bid premium will be
calculated using account categories and balances as of the Bank Closing Date
that are reflected in the general ledger or subsystem as described above. The
final numbers for Schedule 7 will be provided post closing.

 

Basic P&A Agreement – 2/26/15 68 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_022.jpg]

Schedule 7 – Deposit Detail Report—Non-DO Broker
Account Number Insured Amount XX Amount PH Amount

 

Basic P&A Agreement – 2/26/15 69 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_023.jpg]

Totals $0.00 $0.00 $5,593,179.93

 

Basic P&A Agreement – 2/26/15 70 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_024.jpg]

Schedule 7 – Deposit Detail Report—QwickRate®
Accrued Branch Account No City State Current Balance Interest

 

Basic P&A Agreement – 2/26/15 71 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_025.jpg]

 

Basic P&A Agreement – 2/26/15 72 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_026.jpg]

 

Basic P&A Agreement – 2/26/15 73 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_027.jpg]

 

Basic P&A Agreement – 2/26/15 74 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_028.jpg]

 

Basic P&A Agreement – 2/26/15 75 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_029.jpg]

 

Basic P&A Agreement – 2/26/15 76 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_030.jpg]

 

Basic P&A Agreement – 2/26/15 77 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_031.jpg]

 

Basic P&A Agreement – 2/26/15 78 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_032.jpg]

 

Basic P&A Agreement – 2/26/15 79 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_033.jpg]

 

Basic P&A Agreement – 2/26/15 80 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_034.jpg]

 

Basic P&A Agreement – 2/26/15 81 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_035.jpg]

 

Basic P&A Agreement – 2/26/15 82 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_036.jpg]

 

Basic P&A Agreement – 2/26/15 83 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_037.jpg]

 

Basic P&A Agreement – 2/26/15 84 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_038.jpg]

 

Basic P&A Agreement – 2/26/15 85 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_039.jpg]

 

Basic P&A Agreement – 2/26/15 86 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_040.jpg]

 

Basic P&A Agreement – 2/26/15 87 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_041.jpg]

 

Basic P&A Agreement – 2/26/15 88 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_042.jpg]

 

Basic P&A Agreement – 2/26/15 89 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_043.jpg]

 

Basic P&A Agreement – 2/26/15 90 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_044.jpg]

 

Basic P&A Agreement – 2/26/15 91 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_045.jpg]

 

Basic P&A Agreement – 2/26/15 92 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_046.jpg]

 

Basic P&A Agreement – 2/26/15 93 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_047.jpg]

 

Basic P&A Agreement – 2/26/15 94 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_048.jpg]

 

Basic P&A Agreement – 2/26/15 95 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_049.jpg]

 

Basic P&A Agreement – 2/26/15 96 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_050.jpg]

 

Basic P&A Agreement – 2/26/15 97 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_051.jpg]

 

Basic P&A Agreement – 2/26/15 98 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_052.jpg]

 

Basic P&A Agreement – 2/26/15 99 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_053.jpg]

 

Basic P&A Agreement – 2/26/15 100 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_054.jpg]

 

Basic P&A Agreement – 2/26/15 101 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_055.jpg]

 

Basic P&A Agreement – 2/26/15 102 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_056.jpg]

 

Basic P&A Agreement – 2/26/15 103 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_057.jpg]

 

Basic P&A Agreement – 2/26/15 104 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_058.jpg]

 

Basic P&A Agreement – 2/26/15 105 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_059.jpg]

 

Basic P&A Agreement – 2/26/15 106 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_060.jpg]

 

Basic P&A Agreement – 2/26/15 107 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_061.jpg]

 

Basic P&A Agreement – 2/26/15 108 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_062.jpg]

 

Basic P&A Agreement – 2/26/15 109 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_063.jpg]

 

Basic P&A Agreement – 2/26/15 110 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_064.jpg]

 

Basic P&A Agreement – 2/26/15 111 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_065.jpg]

 

Basic P&A Agreement – 2/26/15 112 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_066.jpg]

 

Basic P&A Agreement – 2/26/15 113 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_067.jpg]

 

Basic P&A Agreement – 2/26/15 114 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_068.jpg]

 

Basic P&A Agreement – 2/26/15 115 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_069.jpg]

 

Basic P&A Agreement – 2/26/15 116 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_070.jpg]

 

Basic P&A Agreement – 2/26/15 117 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_071.jpg]

 

Basic P&A Agreement – 2/26/15 118 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_072.jpg]

 

Basic P&A Agreement – 2/26/15 119 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_073.jpg]

 

Basic P&A Agreement – 2/26/15 120 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_074.jpg]

 

Basic P&A Agreement – 2/26/15 121 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_075.jpg]

 

Basic P&A Agreement – 2/26/15 122 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_076.jpg]

 

Basic P&A Agreement – 2/26/15 123 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_077.jpg]

 

Basic P&A Agreement – 2/26/15 124 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_078.jpg]

 

Basic P&A Agreement – 2/26/15 125 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_079.jpg]

 

Basic P&A Agreement – 2/26/15 126 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_080.jpg]

 

Basic P&A Agreement – 2/26/15 127 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_081.jpg]

 

Basic P&A Agreement – 2/26/15 128 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_082.jpg]

Totals $428,997,680.67 $504,079.68

 

Basic P&A Agreement – 2/26/15 129 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_083.jpg]

Employee Account Branch – 88PR
AS-OF 02062015
BANK OWNED Branch AcctNumConcat CurrBal AccrInt ACCT

 

Basic P&A Agreement – 2/26/15 130 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_084.jpg]

 

Basic P&A Agreement – 2/26/15 131 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_085.jpg]

 

Basic P&A Agreement – 2/26/15 132 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_086.jpg]

 

Basic P&A Agreement – 2/26/15 133 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_087.jpg]

 

Basic P&A Agreement – 2/26/15 134 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_088.jpg]

 

Basic P&A Agreement – 2/26/15 135 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_089.jpg]

 

Basic P&A Agreement – 2/26/15 136 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_090.jpg]

 

Basic P&A Agreement – 2/26/15 137 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_091.jpg]

 

Basic P&A Agreement – 2/26/15 138 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_092.jpg]

 

Basic P&A Agreement – 2/26/15 139 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_093.jpg]

 

Basic P&A Agreement – 2/26/15 140 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_094.jpg]

 

Basic P&A Agreement – 2/26/15 141 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_095.jpg]

 

Basic P&A Agreement – 2/26/15 142 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_096.jpg]

 

Basic P&A Agreement – 2/26/15 143 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_097.jpg]

 

Basic P&A Agreement – 2/26/15 144 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_098.jpg]

 

Basic P&A Agreement – 2/26/15 145 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_099.jpg]

 

Basic P&A Agreement – 2/26/15 146 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_100.jpg]

 

Basic P&A Agreement – 2/26/15 147 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_101.jpg]

 

Basic P&A Agreement – 2/26/15 148 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_102.jpg]

 

Basic P&A Agreement – 2/26/15 149 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_103.jpg]

 

Basic P&A Agreement – 2/26/15 150 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_104.jpg]

 

Basic P&A Agreement – 2/26/15 151 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_105.jpg]

 

Basic P&A Agreement – 2/26/15 152 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_106.jpg]

 

Basic P&A Agreement – 2/26/15 153 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_107.jpg]

 

Basic P&A Agreement – 2/26/15 154 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_108.jpg]

 

Basic P&A Agreement – 2/26/15 155 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_109.jpg]

 

Basic P&A Agreement – 2/26/15 156 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_110.jpg]

 

Basic P&A Agreement – 2/26/15 157 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_111.jpg]

 

Basic P&A Agreement – 2/26/15 158 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_112.jpg]

 

Basic P&A Agreement – 2/26/15 159 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_113.jpg]

 

Basic P&A Agreement – 2/26/15 160 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_114.jpg]

 

Basic P&A Agreement – 2/26/15 161 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_115.jpg]

 

Basic P&A Agreement – 2/26/15 162 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_116.jpg]

 

Basic P&A Agreement – 2/26/15 163 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_117.jpg]

 

Basic P&A Agreement – 2/26/15 164 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_118.jpg]

 

Basic P&A Agreement – 2/26/15 165 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_119.jpg]

 

Basic P&A Agreement – 2/26/15 166 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_120.jpg]

 

Basic P&A Agreement – 2/26/15 167 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_121.jpg]

 

Basic P&A Agreement – 2/26/15 168 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_122.jpg]

 

Basic P&A Agreement – 2/26/15 169 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_123.jpg]

 

Basic P&A Agreement – 2/26/15 170 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_124.jpg]

 

Basic P&A Agreement – 2/26/15 171 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_125.jpg]

 

Basic P&A Agreement – 2/26/15 172 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_126.jpg]

 

Basic P&A Agreement – 2/26/15 173 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_127.jpg]

 

Basic P&A Agreement – 2/26/15 174 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_128.jpg]

 

Basic P&A Agreement – 2/26/15 175 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_129.jpg]

 

Basic P&A Agreement – 2/26/15 176 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_130.jpg]

 

Basic P&A Agreement – 2/26/15 177 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_131.jpg]

 

Basic P&A Agreement – 2/26/15 178 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_132.jpg]

 

Basic P&A Agreement – 2/26/15 179 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_133.jpg]

 

Basic P&A Agreement – 2/26/15 180 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_134.jpg]

 

Basic P&A Agreement – 2/26/15 181 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

LOGO [g824277dsp_135.jpg]

125,982,371.33 382.04
Bank Owned 123,896,977.01
Non-Bank Owned 2,085,394.32 382.04

 

Basic P&A Agreement – 2/26/15 182 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

EXHIBIT 2.3A

FINAL LEGAL NOTICE

Claiming Requirements for Deposits

Under 12 U.S.C. 1822(e)

[Date]

[Name of Unclaimed Depositor]

[Address of Unclaimed Depositor]

[Anytown, USA]

 

Subject: [XXXXX – Name of Bank City, State] – In Receivership

Dear [Sir/Madam]:

As you may know, on [Date: Closing Date], the [Name of Bank (“The Bank”)] was
closed and the Federal Deposit Insurance Corporation (“FDIC”) transferred [The
Bank’s] accounts to [Name of Assuming Institution].

According to federal law under 12 U.S.C., 1822(e), on [Date: eighteen months
from the Closing Date], [Name of Assuming Institution] must transfer the funds
in your account(s) back to the FDIC if you have not claimed your account(s) with
[Name of Assuming Institution]. Based on the records recently supplied to us by
[Name of Assuming Institution], your account(s) currently fall into this
category.

This letter is your formal Legal Notice that you have until [Date: eighteen
months from the Closing Date], to claim or arrange to continue your account(s)
with [Name of Assuming Institution]. There are several ways that you can claim
your account(s) at [Name of Assuming Institution]. It is only necessary for you
to take any one of the following actions in order for your account(s) at [Name
of Assuming Institution] to be deemed claimed. In addition, if you have more
than one account, your claim to one account will automatically claim all
accounts:

 

1. Write to [Name of Assuming Institution] and notify them that you wish to keep
your account(s) active with them. Please be sure to include the name of the
account(s), the account number(s), the signature of an authorized signer on the
account(s), name, and address. [Name of Assuming Institution] address is:

[123 Main Street

Anytown, USA]

 

2. Execute a new signature card on your account(s), enter into a new deposit
agreement with [Name of Assuming Institution], change the ownership on your
account(s), or renegotiate the terms of your certificate of deposit account(s)
(if any).

 

3. Provide [Name of Assuming Institution] with a change of address form.

 

4. Make a deposit to or withdrawal from your account(s). This includes writing a
check on any account or having an automatic direct deposit credited to or an
automatic withdrawal debited from an account.

 

Basic P&A Agreement – 2/26/15 183 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

If you do not want to continue your account(s) with [Name of Assuming
Institution] for any reason, you can withdraw your funds and close your
account(s). Withdrawing funds from one or more of your account(s) satisfies the
federal law claiming requirement. If you have time deposits, such as
certificates of deposit, [Name of Assuming Institution] can advise you how to
withdraw them without being charged an interest penalty for early withdrawal.

If you do not claim ownership of your account(s) at [Name of Assuming
Institution by Date: eighteen months from the Closing Date] federal law requires
[Name of Assuming Institution] to return your deposits to the FDIC, which will
deliver them as unclaimed property to the State indicated in your address in the
Failed Institution’s records. If your address is outside of the United States,
the FDIC will deliver the deposits to the State in which the Failed Institution
had its main office. 12 U.S.C. § 1822(e). If the State accepts custody of your
deposits, you will have 10 years from the date of delivery to claim your
deposits from the State. After 10 years you will be permanently barred from
claiming your deposits. However, if the State refuses to take custody of your
deposits, you will be able to claim them from the FDIC until the receivership is
terminated. If you have not claimed your insured deposits before the
receivership is terminated, and a receivership may be terminated at any time,
all of your rights in those deposits will be barred.

If you have any questions or concerns about these items, please contact [Bank
Employee] at [Name of Assuming Institution] by phone at [(XXX) XXX-XXXX].

Sincerely,

[Name of Claims Specialist]

[Title]

 

Basic P&A Agreement – 2/26/15 184 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

EXHIBIT 2.3B

AFFIDAVIT OF MAILING

AFFIDAVIT OF MAILING

State of

COUNTY OF

I am employed as a [Title of Office] by the [Name of Assuming Institution].

This will attest that on [Date of mailing], I caused a true and correct copy of
the Final Legal Notice, attached hereto, to owners of unclaimed deposits of
[Name of Failed Bank], City, State, to be prepared for deposit in the mail of
the United States of America on behalf of the Federal Deposit Insurance
Corporation. A list of depositors to whom the notice was mailed is attached.
This notice was mailed to the depositor’s last address as reflected on the books
and records of the [Name of Failed Bank] as of the date of failure.

 

 

[Name] [Title of Office] [Name of Assuming Institution]

Subscribed and sworn to before me this      day of [Month, Year].

My commission expires:

 

 

 

[Name], Notary Public

 

Basic P&A Agreement – 2/26/15 185 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

EXHIBIT 3.2(c)

VALUATION OF CERTAIN

QUALIFIED FINANCIAL CONTRACTS

 

A. Scope

Interest Rate Contracts - All interest rate swaps, forward rate agreements,
interest rate futures, caps, collars and floors, whether purchased or written.

Option Contracts - All put and call option contracts, whether purchased or
written, on marketable securities, financial futures, foreign currencies,
foreign exchange or foreign exchange futures contracts.

Foreign Exchange Contracts - All contracts for future purchase or sale of
foreign currencies, foreign currency or cross currency swap contracts, or
foreign exchange futures contracts.

 

B. Exclusions

All financial contracts used to hedge assets and liabilities that are acquired
by the Assuming Institution but are not subject to adjustment from Book Value.

 

C. Adjustment

The difference between the Book Value and market value as of the Bank Closing
Date.

 

D. Methodology

1. The price at which the Assuming Institution sells or disposes of Qualified
Financial Contracts will be deemed to be the fair market value of such
contracts, if such sale or disposition occurs at prevailing market rates within
a predefined timetable as agreed upon by the Assuming Institution and the
Receiver.

2. In valuing all other Qualified Financial Contracts, the following principles
will apply:

 

  (i) All known cash flows under swaps or forward exchange contracts shall be
present valued to the swap zero coupon interest rate curve.

 

  (ii) All valuations shall employ prices and interest rates based on the actual
frequency of rate reset or payment.

 

Basic P&A Agreement – 2/26/15 186 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

  (iii) Each tranche of amortizing contracts shall be separately valued. The
total value of such amortizing contract shall be the sum of the values of its
component tranches.

 

  (iv) For regularly traded contracts, valuations shall be at the midpoint of
the bid and ask prices quoted by customary sources (e.g., The Wall Street
Journal, Telerate, Reuters or other similar source) or regularly traded
exchanges.

 

  (v) For all other Qualified Financial Contracts where published market quotes
are unavailable, the adjusted price shall be the average of the bid and ask
price quotes from three (3) securities dealers acceptable to the Receiver and
Assuming Institution as of the Bank Closing Date. If quotes from securities
dealers cannot be obtained, an appraiser acceptable to the Receiver and the
Assuming Institution will perform a valuation based on modeling, correlation
analysis, interpolation or other techniques, as appropriate.

 

Basic P&A Agreement – 2/26/15 187 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

EXHIBIT 4.13

INTERIM ASSET SERVICING ARRANGEMENT

This Interim Asset Servicing Arrangement is made pursuant to and as of the date
of that certain Purchase and Assumption Agreement (the “Purchase and Assumption
Agreement”) among the Receiver, the Assuming Institution and the Corporation, to
which this Arrangement is attached. Capitalized terms used and not otherwise
defined in this Exhibit 4.13 shall have the meanings assigned to such terms in
the Agreement.

(a) With respect to each asset or liability designated from time to time by the
Receiver to be serviced by the Assuming Institution pursuant to this Interim
Asset Servicing Arrangement (the “Arrangement”), including any assets or
liabilities sold or conveyed by the Receiver to any party other than the
Assuming Institution (any such party, a “Successor Owner”) but with respect to
which the Receiver has an obligation to service or provide servicing support
(such assets and liabilities, the “Pool Assets”), for certain loans (the
“Loans”) during the term of this Arrangement the Assuming Institution shall
service or provide servicing support to the Pool Assets as described in this
Exhibit 4.13.

If the Assuming Institution is an approved or qualified servicer for any
government sponsored entity (each, a “GSE”) or GNMA and if any of the Loans are
owned by a GSE or GNMA, the Assuming Institution shall service or provide
servicing support for the Loans owned by a GSE or GNMA in accordance with the
guidelines promulgated by and its agreements with the applicable GSE or GNMA. If
the Assuming Institution is not an approved or qualified servicer for a GSE or
GNMA or the Loans are not owned by a GSE or GNMA, then the Assuming Institution
shall service or provide servicing support for the Loans in accordance with the
following:

(i) promptly post and apply payments received to the applicable system of
record;

(ii) reverse and return insufficient funds checks;

(iii) pay (A) participation payments to participants in Loans, as and when
received; (B) tax and insurance bills, as they come due, out of any escrow funds
maintained for such purposes; and (C) unfunded commitments and protective
advances out of any escrow funds created for such purposes;

(iv) process funding draws under Loans and protective advances in connection
with collateral and acquired property, in each case, as and to the extent
authorized and funded by the Receiver;

(v) maintain in use all data processing equipment and systems and other systems
of record on which any activity with respect to any Pool Assets are, or prior to
the Bank Closing Date, were, recorded, and maintain all historical data on any
such systems as of the Bank

 

Basic P&A Agreement – 2/26/15 188 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

Closing Date and not, without the express consent of the Receiver (which consent
must be sought at least sixty (60) days prior to taking any action), deconvert,
remove, transfer or otherwise discontinue use of any of the Failed Bank’s
systems of record with respect to any Pool Asset;

(vi) maintain accurate records reflecting (A) payments received by the Assuming
Institution, (B) information received by the Assuming Institution concerning
changes in the address or identity of any Obligor and (C) other servicing
actions taken by the Assuming Institution, including checks returned for
insufficient funds;

(vii) send (A) billing statements to Obligors on Pool Assets (to the extent that
such statements were sent by the Failed Bank or as are requested by the
Receiver) and (B) notices to Obligors who are in default on Loans (in the same
manner as the Failed Bank or as are requested by the Receiver);

(viii) employ a sufficient number of qualified employees to provide the services
required to be provided by the Assuming Institution pursuant to this Arrangement
(with the number and qualifications of such employees to be not less than the
number and qualifications of employees employed by the Failed Bank to perform
such functions as of the Bank Closing Date);

(ix) hold in trust any Credit Files and any servicing files in the possession or
on the premises of the Assuming Institution for the Receiver or the Successor
Owner (as applicable) and segregate from the other books and records of the
Assuming Institution and appropriately mark such Credit Files and servicing
files to clearly reflect the ownership interest of the Receiver or the successor
owner (as applicable);

(x) send to the Receiver (indicating closed bank name and number), Attn: Interim
Servicing Manager, at the email address provided in Section 13.6 of the Purchase
and Assumption Agreement, or to such other person at such address as the
Receiver may designate, via overnight delivery: (A) on a weekly basis, weekly
reports, including, without limitation, reports reflecting collections and trial
balances, and (B) any other reports, copies or information as may be requested
from time to time by the Receiver, including, if requested, copies of (1) checks
or other remittances received, (2) insufficient funds checks returned,
(3) checks or other remittances for payment to participants or for taxes,
insurance, funding advances and protective advances, (4) pay-off requests, and
(5) notices to defaulted Obligors;

(xi) remit on a weekly basis to the Receiver (indicating closed bank name and
number), Attn: DRR Cashier Unit, Business Operations Support Branch, in the same
manner as provided in paragraph (a)(x), via wire transfer to the account
designated by the Receiver, or to such other person at such other address and/or
account as the Receiver may designate, all payments received;

(xii) prepare and timely file all information reports with appropriate tax
authorities, and, if requested by the Receiver, prepare and file tax returns and
remit taxes due on or before the due date;

 

Basic P&A Agreement – 2/26/15 189 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(xiii) provide and furnish such other services, operations or functions,
including, without limitation, with regard to any business, enterprise or
agreement which is a Pool Asset, as may be requested by the Receiver;

(xiv) establish a custodial account for the Receiver and for each successor
owner at the Assuming Institution, each of which shall be interest bearing,
titled in the name of Assuming Institution, in trust for the Receiver or the
successor owner (as applicable), in each case as the owner, and segregate and
hold all funds collected and received with respect to the Pool Assets separate
and apart from any of the Assuming Institution’s own funds and general assets;
and

(xv) no later than the end of the second Business Day following receipt thereof,
deposit into the applicable custodial account and retain therein all funds
collected and received with respect to the Pool Assets.

Notwithstanding anything to the contrary in this Exhibit, the Assuming
Institution shall not be required to initiate litigation or other collection
proceedings against any Obligor or any collateral with respect to any defaulted
Loan. The Assuming Institution shall promptly notify the Receiver, at the
address referred to above in paragraph (a)(x), of any claims or legal actions
regarding any Pool Asset.

(b) In consideration for the provision of the services provided pursuant to this
Arrangement, the Receiver agrees to reimburse the Assuming Institution for the
actual, reasonable and necessary expenses incurred in connection with the
performance of its duties pursuant to this Arrangement, including shared
services of photocopying, postage, express mail, core data processing (allocated
on a per loan basis based on historical actual costs) and amounts paid for
employee services (based upon the number of hours spent performing servicing
duties).

(c) The Assuming Institution shall provide the services described herein for a
term of up to one hundred-eighty (180) days after the Bank Closing Date. The
Receiver may terminate the Arrangement at any time upon not less than sixty
(60) days notice to the Assuming Institution without any liability or cost to
the Receiver other than the fees and expenses due to the Assuming Institution as
of the termination date pursuant to paragraph (b) above.

(d) At any time during the term of this Arrangement, the Receiver may, upon not
less than thirty (30) days prior written notice to the Assuming Institution,
remove one or more Pool Assets, and at the time of such removal the Assuming
Institution’s responsibility with respect thereto shall terminate.

(e) At the expiration of this Arrangement or upon the termination of the
Assuming Institution’s responsibility with respect to any Pool Asset pursuant to
paragraph (d) hereof, the Assuming Institution shall:

(i) deliver to the Receiver (or its designee) all of the Credit Documents and
records relating to the Pool Assets; and

(ii) cooperate with the Receiver to facilitate the orderly transition of
managing the Pool Assets to the Receiver or its designees (including, without
limitation, its contractors and persons to which any Pool Assets are conveyed).

 

Basic P&A Agreement – 2/26/15 190 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR



--------------------------------------------------------------------------------

(f) At the request of the Receiver, the Assuming Institution shall perform such
transitional services with regard to the Pool Assets as the Receiver may
request. Transitional services may include, without limitation, assisting in any
due diligence process deemed necessary by the Receiver and providing to the
Receiver and its designees (including, without limitation, its contractors and
any actual or potential successor owners) (i) information and data regarding the
Pool Assets, including, without limitation, system reports and data downloads
sufficient to transfer the Pool Assets to another system or systems and to
facilitate due diligence by actual and potential successor owners, and
(ii) access to employees of the Assuming Institution involved in the management
of, or otherwise familiar with, the Pool Assets.

(g) Until such time as the Arrangement expires or is terminated, without
limitation of its obligations set forth above or in the Purchase and Assumption
Agreement and without any additional consideration (other than that set forth in
paragraph (b) above), the Assuming Institution shall provide the Receiver and
its designees (including, without limitation, its contractors and actual and
potential successor owners) with the following, as the same may be requested:

(i) access to and the ability to obtain assistance and information from
personnel of the Assuming Institution, including former personnel of the Failed
Bank and personnel of third party consultants;

(ii) access to and the ability to use and download information from data
processing systems and other systems of record on which information regarding
Pool Assets or any assets transferred to or liabilities assumed by the Assuming
Institution is stored or maintained (regardless of whether information with
respect to other assets or liabilities is also stored or maintained thereon);
and

(iii) access to and the ability to use and occupy office space (including
parking facilities and vault space), facilities, utilities (including local
telephone service and facsimile machines), furniture, equipment (including
photocopying and facsimile machines), and technology and connectivity (including
email accounts, network access and technology resources such as shared drives)
in the Bank Premises occupied by the Assuming Institution.

 

Basic P&A Agreement – 2/26/15 191 Doral Bank Version 6.4P – PURCHASE AND
ASSUMPTION AGREEMENT San Juan, PR